 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 NLRB No. 12 
136 
Sara Lee Bakery Group, d/b/a International Baking 
Company and Earthgrains 
and
 Bakery, Confec-
tionery and Tobacco Workers and Grain Millers 
International Union, Local 37, AFLŒCIO, CLC.  
Cases 21ŒCAŒ35073, 21ŒCAŒ35075, 21ŒCAŒ
35090, 21ŒCAŒ35146, 21ŒCAŒ35153, 21ŒCAŒ
35224, 21ŒCAŒ35371, 21ŒCAŒ35372, and 21ŒRCŒ

20465 
June 25, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND
 MEMBERS 
LIEBMAN 
 AND WALSH  On December 2, 2003, Administrative Law Judge 
Gregory Z. Meyerson issued 
the attached decision.  The 
Respondent filed exceptions and a supporting brief.  The 

General Counsel filed an answ
ering brief.  The Charging 
Party filed cross-exceptions and a supporting brief.  The 
Respondent filed an answering brief to the cross-

exceptions. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions and 
to adopt the recommended Order as modified. 
                                                          
 1 The Respondent and the Charging Party have excepted to some of 
the judge™s credibility findings.  The Board™s established policy is not 
to overrule an administrative law ju
dge™s credibility resolutions unless 
the clear preponderance of all the re
levant evidence convinces us that 
they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), 
enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the 
record and find no basis for reversing the findings. 
In light of our adoption of the judge™s finding that the Respondent 
carried its burden of proving that 
it would have discharged employee 
Guadalupe Ortiz, even absent Ortiz
™ protected activities, we find it 
unnecessary to pass on the judge™s finding that the General Counsel 

carried his initial burden of establis
hing that Ortiz™ discharge was dis-
criminatorily motivated.  In additio
n, in finding that
 the Respondent 
laid off employee Macario Robledo 
because of his union activities, we 
find it unnecessary to rely on the Respondent™s vigorous opposition to 
the Union™s organizing campaign as evidence of the Respondent™s 
union animus.  The Respondent™s ot
her unfair labor practices found 
herein, direct evidence of the Res
pondent™s negative attitude towards 
Robledo™s union support, and the pretextual nature of the Respondent™s 
asserted rationale for Robledo™s 
layoff are sufficient to support our 
finding that Robledo™s layoff was discriminatory. 
Further, we adopt the judge™s fi
nding that the Respondent engaged 
in objectionable conduct by announ
cing the new unpaid holiday and 
gainsharing bonus program during th
e critical period and by failing to 
post the election notices 3 days prior to the election.  We find it unnec-
essary, therefore, to pass on whethe
r the Respondent also engaged in 
objectionable conduct by failing to
 post Spanish-language election 
notices. Finally, we decline the Charging 
Party™s invitation in its cross-
exceptions to revise our standard formulation for ordering the rein-
statement of employees discharged 
in violation of Sec. 8(a)(3). 
We adopt the judge™s dismissal of the allegations that 
the Respondent™s announcement of new or enhanced 
medical, life insurance, and retirement benefits and new 
company provided lockers and 
uniforms violated Section 
8(a)(1).  As found by the j
udge, the record clearly shows 
that, prior to the onset of the Union™s organizing cam-
paign, the Respondent had decided to provide these new 

or enhanced benefits as part of its benefits review follow-
ing its merger with Earthgrains.  In its exceptions, the 
Charging Party alleges that, ev
en if the record shows that 
the Respondent had decided to provide these benefits 
prior to the organizing campaign, the Board should still 
find the Respondent™s May 29 announcement of those 
benefits to be coercive because the announcement was 
originally scheduled for May 1 and the Respondent has 

failed to justify the delay. 
We reject the Charging Party™s contention.  Indeed, the 
Charging Party has failed to explain how a delay from 

May 1 to 29 supports its allegation of coercion.  The 
election was not scheduled to be held until July 9 and 10.  
Although delaying the announcement of the new benefits 

until May 29 put the announcement closer to the election, 
it did not put the announcement in close proximity to the 
election.  The announcement, 
even with the delay, oc-
curred more than 1 month prior to the election.
2  More-
over, the Respondent attributed the delay to a decision 
made at the corporate level, not simply the facility in-

volved here. 
We do, however, adopt the judge™s further finding that 
the Respondent™s announcement of the new paid holiday 

and the gainsharing bonus program violated Section 
8(a)(1).  Unlike the other benefits announced on May 29, 
the record is devoid of evidence that the new paid holi-
day was even considered prior to the union organizing 
campaign or that the gainsharing bonus was a firmly de-

veloped program.
3  Accordingly, the Respondent™s deci-
sion to announce these benefits during the critical period 
was unlawful and objectionable. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

                                                          
 2 Cf. 
Sun Mart Foods
, 341 NLRB 161 (2004) (unexplained delay of 
announcement of new benefits until 
2 days prior to the election found 
to be coercive). 3 Chairman Battista disagrees with
 his colleagues™ finding that the 
evidence fails to show that the gainsharing bonus was decided upon 
prior to the critical period.  He notes that the gainsharing bonus was 

among the enhanced benefits that the Respondent listed in a corporate 
e-mail sent in March, demonstrating that the gainsharing bonus pro-
gram was part of the postmerger benefits review, like the other en-

hanced or new benefits.  Accordingl
y, he would dismiss the complaint 
allegation and objection related to th
e announcement of the gainsharing 
bonus program. 
 INTERNATIONAL BAKING CO
.  137
modified below and orders that the Respondent, Sara Lee 
Bakery Group, d/b/a International Baking Company and 
Earthgrains, Vernon, Californi
a, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in the 

Order as modified. 
1. Insert the following as paragraph 1(b) and reletter 
the subsequent paragraphs. 
ﬁ(b) Laying off or otherwise discriminating against any 
employee for supporting Bakery, Confectionery and To-
bacco Workers and Grain Mille
rs International Union, 
Local 37, AFLŒCIO, CLC, or any other labor organiza-
tion.ﬂ  
2. Substitute the following for the last paragraph of the 
recommended Order. 
ﬁIT IS FURTHER ORDERED
 that the election held in Case 
21ŒRCŒ20465 is set aside and that the case is remanded 
to the Regional Director for Region 21 to conduct a new 
election when the Regional 
Director deems the circum-
stances permit the free choice 
of a bargaining representa-
tive.ﬂ [Direction of Second Election omitted from publication.] 
 Stephanie Cahn, Esq., for the General Counsel
. Timothy A. Davis, Esq. 
and 
Kimberly F. Seten, Esq., 
of Kansas City, Missouri, for the Respondent.  
Bernhard Rohrbacher Esq
., of Pasadena, California, for the 
Charging Party.  
DECISION  STATEMENT OF THE 
CASE  GREGORY Z. MEYERSON, Administrative Law Judge. Pursu-
ant to notice, I heard this case
 in Los Angeles, California, on 
August 25Œ28, 2003. Bakery, Confectionery and Tobacco 
Workers and Grain Millers International Union, Local 37, 
AFLŒCIO, CLC (the Union, th
e Charging Party, or the Peti-
tioner), filed a number of orig
inal and amended unfair labor 
practice charges. Based on those charges as amended, the Re-
gional Director for Region 21 of
 the National Labor Relations 
Board (the Board) issued a consolidated complaint on March 
31, 2003.  The complaint alleges 
that Sara Lee Bakery Group, 
d/b/a International Baking Company and Earthgrains (the Re-
spondent or the Employer)
1 violated Section 8(a)(1), (3), and 
(4) of the National Labor Relati
ons Act (the Act). The Respon-
dent filed a timely answer to the complaint denying the com-
mission of the alleged unfair labor practices.
2  Pursuant to a petition for an election filed by the Union on 
April 18, 2002, in Case 21ŒRCŒ20465, and following a Stipu-
lated Election Agreement between the parties, an election by 
                                                          
 1 At the hearing, counsel for the General Counsel amended all the 
formal papers to reflect the correct 
name of the Respondent.  All parties 
stipulated that the correct name of the Respondent is Sara Lee Bakery
 Group, d/b/a International Baking Company and Earthgrains. 
2 In its answer, the Respondent admits the various dates on which the 
enumerated original and amended ch
arges were filed by the Union and 
served on the Respondent as alleged in the complaint. 
secret ballot was conducted on Ju
ly 9 and 10, 2002. The tally of 
ballots reflected that 62 ballots 
had been cast for representation 
by the Petitioner, 237 had been cast against such representation, 
8 ballots were challenged, an
d 1 ballot was void. Challenges 
were not sufficient in number to 
affect the results of the elec-
tion. The Petitioner filed timely objections to conduct affecting 
the results of the election. Thereafter, on April 16, 2003, the 
Regional Director for Region 21 issued a report on objections 
and an order consolidating the 
objections with the complaint 
allegations for purposes of tria
l and resolution before an admin-
istrative law judge.  
All parties appeared at the hear
ing, and I provided them with 
the full opportunity to participate, to introduce relevant evi-
dence, to examine and cross-examine witnesses, to argue orally, 
and to file briefs. Based on the record, my consideration of the 
briefs filed by counsel for the 
General Counsel, counsel for the 
Respondent, and counsel for the Charging Party, and my obser-
vation of the demeanor of the witnesses.
3  I now make the fol-
lowing  FINDINGS OF FACT 
 I. JURISDICTION
 The complaint alleges, the answer admits, and I find that the 
Respondent is a Delaware corpora
tion, with a facility located in 
Vernon, California, the Vernon f
acility, where it has been en-
gaged in the manufacture, sale
, and distribution of bakery 
goods to commercial customers. Further, I find that during the 
12-month period ending June 13
, 2002, which period is repre-
sentative of the Respondent™s 
operations, the Respondent, in 
the course and conduct of its 
business operations, sold and 
shipped from its Vernon, Californ
ia facility goods valued in 
excess of $50,000 directly to poin
ts located outside the State of 
California. Accordingly, I conclude that 
the Respondent is now, and at 
all times material has been, an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act.  
II. LABOR ORGANIZATION
 The complaint alleges, the answer admits, and I find that at 
all times material herein, the Union has been a labor organiza-
tion within the meaning of Section 2(5) of the Act.  
III. ALLEGED UNFAIR LABOR PRACTICES 
 A. The Issues  
In substance, the complaint al
leges that the Respondent at-
tempted to defeat the Union™s campaign to organize the em-
ployees at the Vernon facility through the commission of vari-
                                                          
 3 The credibility resolutions made in
 this decision are based on a re-
view of the testimonial record and 
exhibits, with consideration given 
for reasonable probability and the de
meanor of the witnesses.  See 
Walton Mfg. Co.,
 369 U.S. 404, 408 (1962). Where witnesses have 
testified in contradiction to the findi
ngs herein, I have discredited their 
testimony, as either being in conf
lict with credited documentary or 
testimonial evidence, or because it
 was inherently incredible and un-
worthy of belief. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  138 
ous unfair labor practices.
4  These included the suspension and 
subsequent discharge of employee Guadalupe Ortiz because he 
allegedly engaged in union and pr
otected activity, and the dis-
charge of employee Macario 
Robledo allegedly for similar 
reasons. It is also alleged that
 the Respondent violated the Act 
by threatening employees with a loss of benefits, by creating 
the impression that their union 
activities were under surveil-
lance, by threatening employ
ees who may have had improper 
work documents with a loss of
 employment, by threatening 
employees with plant closure, 
by threatening employees with 
job loss through the inevitability 
of a strike, and by promising 
employees new and/or enhanced benefits as an inducement to 
abandon their support for the Union.  
According to the Respondent, Ortiz was suspended and sub-
sequently discharged for cause, 
principally because he alleg-
edly made threats of physical vi
olence and other harm against 
fellow employees. Further, th
e Respondent contends that 
Robledo was laid off due to an
 economic reduction in force. 
The Respondent denies that it
s actions toward Ortiz and 
Robledo were in any way related to their union or protected 
activities. Also, the Respondent 
denies that in opposing the 
Union™s organizing campaign it viol
ated the Act in any way. It 
is the Respondent™s position that its supervisors and agents 
were properly expressing their view
s without threat of reprisal 
or force or promise of benefit, as they were entitled to do under 
Section 8(c) of the Act. The Respondent contends that this was 
nothing more than the lawful exercise of its freedom of expres-
sion.  B. Facts and Analysis  
1. Background  The Respondent produces a number of different bakery 
items, including bagels, pita bread, pound cake, and French 
bread, at its Vernon facility, fro
m which these items are sold 
and distributed throughout the United States. There were ap-
proximately 331 production and 
maintenance employees em-
ployed at the Vernon facility in the petitioned for unit at the 
time of the representation election on July 9 and 10, 2002.
5  (Jt. 
Exhs. 1a and b.) The Union bega
n a campaign to organize these 
employees during March and Apr
il. On April 18, the Union 
filed a representation petition with the Board seeking an elec-
tion among this unit of the Respondent™s production and main-
tenance employees at the Vernon facility.  
The Respondent vigorously opposed the Union™s organizing 
campaign. Over the course of 
the campaign, the Respondent™s 
managers and supervisors held a
pproximately 80 meetings with 
groups of employees. Small gr
oup meetings were held in a 
meeting room above the shippi
ng department. Employees from 
one or more departments atte
nded these meetings, between 
approximately 25 and 50 employ
ees. Larger group meetings 
were held in the shipping area 
and usually involved an entire 
shit, approximately 150 
employees. It was the unrebutted testi-
mony of the Respondent™s witnesses that during each week of 
the campaign a particular subjec
t or subjects were covered in 
                                                          
 4 The issues regarding the objections 
to the election will be discussed 
in a later section of this decision. 5 All dates are in 2002 unless otherwise indicated. 
all the meetings held that week. The message and materials 
utilized in each set of weekly meetings were essentially the 
same, exposing all the employees in the petitioned for unit to 
the same message during the same
 week. For the most part, the 
meetings followed a standard 
format. The management repre-
sentatives conducting the mee
tings would uti
lize a written 
script and notes. However, the 
presentations were given with-
out a verbatim reading of the 
script. A question and answer 
session usually followed the initial presentation.  
The principal presenters at these meetings were Irma Elioff, 
human resources manager; Sar
ita Dominguez, human resources 
supervisor, and Daniel
 Mani, consultant.
6  It appears that a 
significant majority of the Re
spondent™s employees are of His-
panic heritage, many of whom 
speak primarily Spanish, while 
others may be bilingual. Elioff 
and Dominguez are also of His-
panic heritage and both are bilingual. This matter is significant 
because the group meetings were conducted in either English, 
Spanish, or both languages, depending upon the primary lan-
guage spoken by the employee
s who attended specific meet-
ings. Certain statements made 
by Elioff, Dominguez, and Mani 
at these group meetings are alleged in the complaint to consti-
tute violations of Section 8(a)(1) of the Act.
7  Elioff and Dominguez testified at length. Preliminarily, I 
would note that I was impressed 
with both women as witnesses. 
Elioff and Dominguez are clearly intelligent individuals, who 
have good memories for detail. Th
eir testimony appeared accu-
rate and sincere, without exagge
ration or embellis
hment. Elioff 
testified in a calm, self-assured way, which left me with confi-
dence that her remembrances were accurate. Dominguez was 
more emotional, but I was left with the impression that her 
feelings were genuinely displaye
d, and were not merely theat-
rics. Her emotional display, if
 anything, supported her testi-
mony that she considered the issues she confronted during the 
campaign to be very serious. Bo
th women appeared to be ma-
ture individuals who were dedi
cated to representing the Em-
ployer to the best of their abilit
y, without intentionally violating 
the law. Their testimony had ﬁthe ring of authenticityﬂ to it, and 
I find them both to be generally credible. Daniel Mani did not 
testify at the hearing.  
2. The alleged 8(a)(1) statements  
It is alleged in paragraph 7(a) of the complaint that at a 
group meeting in about April 2002, Dominguez and Elioff 
threatened employees with lo
ss of benefits, including bonuses, 
vacations, paid leave, and wages, if the Union were selected as 
their bargaining representative. In support of this allegation, 
counsel for the General Counsel
 called a number of employees 
                                                          
 6 During some period in the past, 
Daniel Mani had occupied a posi-
tion as the chief executive at the Ve
rnon facility. However, at the time 
of the organizing campaign, he wa
s no longer an employee of the Re-
spondent, but was being utilized as a private consultant. In any event, 
the Respondent admits that Mani was 
functioning as its agent. Also, the 
Respondent acknowledges the agency 
and supervisory status of both 
Irma Elioff and Sarita Dominguez. 
7 While it is not possible to determ
ine on what specific dates indi-
vidual employees attended particular 
meetings and whether they were 
conducted in English, Spanish, or a 
combination, I assume that for any 
given week all meetings held were 
intended to discuss similar subjects. 
 INTERNATIONAL BAKING CO
.  139
and former employees to testify. Former employee Guadalupe 
Ortiz8 testified that he attended a 
meeting in April during which 
Elioff told employees that if the Union were selected as bar-
gaining representative, the Resp
ondent would eliminate a num-
ber of their benefits, including 
receipt of ﬁT-shi
rts,ﬂ vacations, 
and ﬁpermissionﬂ to travel out of the country for a funeral.
9  Griselda Hernandez, an employ
ee temporarily on disability, 
testified that at a meeting in April, Elioff said that ﬁif the Union 
came in,ﬂ the employees would lose all their benefits, and spe-
cifically employer provided ﬁgloves, Christmas party, and back 
support.ﬂ Current employee Mari
a Zarco testified that at a 
meeting in April, Elioff said, ﬁif the Union came in,ﬂ they were 
going to lose their current benefits, such as ﬁthree weeks vaca-
tionﬂ based on ﬁseniority,ﬂ and th
e Employer™s alleged practice 
of allowing employees to return to work without ﬁan excuseﬂ 
after being sick, and to return to work after ﬁgoing to jail.ﬂ 
Also, current employee Miguel Bugarin testified that at a meet-
ing in June, Elioff indicated that ﬁif the Union came in, every-
thingﬂ would be ﬁcanceled,ﬂ 
including ﬁvacations.ﬂ Finally, 
former employee Bella Amar Aguirre testified that at a meeting 
in April, Elioff said that ﬁwhen the Union came in, they were 
going to remove many benefits
,ﬂ including ﬁvacation and holi-
days,ﬂ seniority based pay, an
d if a relative ﬁshould pass on 
abroad,ﬂ an employee would not receive permission to be ab-
sent from work in order to attend the funeral.  
Elioff and Dominguez both denied these allegations. They 
testified that their remarks at these meetings, whether scripted 
or extemporaneous, were always 
that wages and benefits would 
be negotiable if the Union were elected. Both managers testi-
fied that they were repeatedly asked about different types of 
benefits, including vacations, trips to Mexico, overtime, and 
holidays, and in each instance they explained that if the Union 
became the employees™ bargaining agent, the Respondent 
would negotiate all the terms 
and conditions of employment. 
Specifically, they informed employees repeatedly that wages 
and benefits could stay the sa
me, go up, or go down, depending 
on negotiations. The managers tes
tified that, to some extent, 
employees became impatient with them, because they could not 
give definitive answers as to 
what would happen to wages and 
benefits. Instead, they were forced to repeat that it would all 
depend on negotiations. According 
to Elioff, she told the em-
ployees that all the Employer was legally required to pay was 
minimum wage and overtime, a
nd that everything else would 
be determined through negotia
tions with the Union.  
A number of current employee witnesses called to testify by 
counsel for the Respondent suppor
ted the testimony of Elioff 
and Dominguez, and indicated that there were no threats to 
remove benefits. Rather, the manage
rs merely made it clear that 
if the Union were successful in 
the election, wages and benefits 
would all be subject to the nego
tiation process. These employee 
witnesses included Estella Moreno, Carmen Fernandez Gon-
                                                          
 8 Guadalupe Ortiz is a named discriminatee in the complaint, about 
whom I will have more to say later in this decision. 
9 The ability to take time off from 
work to attend a funeral in a for-
eign country was apparently an im
portant matter to a significant num-
ber of employees who were original
ly from Mexico, and continued to 
have members of their extended family living in Mexico. 
zalez, Francisco Fernandez Tarelo, Candido Vasquez, and Luis 
Salgado. As I have noted in detail above, I find Elioff and 
Dominguez to be credible witne
sses. Their versions of what 
was discussed at the meetings in
 question are inherently more 
plausible than those told by th
e General Counsel™s witnesses. I 
simply do not believe that either manager was so bold as to 
make ﬁblanket statementsﬂ indicating that with a union victory 
at the election, all employee benefits would be lost, and then 
allegedly specifying what benef
its. I am of the opinion that 
those witnesses called by the Respondent who supported the 
testimony of the managers tend
ed to more fully understand the 
comments of Elioff and Dominguez 
that all wages and benefits 
would be negotiable. That is not 
to suggest that all of the Gen-
eral Counsel™s witnesses were in
credible. To the contrary, these 
are rather sophisticat
ed legal points, often escaping laymen. It 
would not be hard to imagine th
at at least a number of the Re-
spondent™s employees would beco
me confused by the distinc-
tion between a threat to eliminat
e benefits and a statement of 
the law that wages, hours, and 
working conditions are subject 
to negotiations.  
In any event, I conclude that Elioff and Dominguez did not 
threaten employees at group mee
tings with a loss of existing 
benefits if they selected the Union as their collective-bargaining 
representative. Nor would the managers™ statements, when 
taken in context, have reasona
bly conveyed to employees the 
impression that they would only
 get those existing benefits 
which the Union could restore. Ra
ther, they simply explained to 
assembled employees the reality 
of the collective-bargaining 
process and what can happen during the give and take of negotia-
tions. Such an accurate represen
tation does not constitute an un-
fair labor practice. 
BI-LO, 303 NLRB 749 (1991); and 
Somerset 
Welding & Steel
, 314 NLRB 829 (1994) (on remand from the 
Court of Appeals, District of Columbia Circuit). Accordingly, I 
shall recommend that complaint para
graph 7(a) and, to the extent 
related, paragraph 10 be dismissed.  
Paragraph 7(b) of the complaint alleges that in about April or 
May 2002, at a group meeting, 
Elioff and Dominguez created the impression of surveillance of employees™ union activity by 
telling them that th
e Respondent had a list of those employees 
who had signed union cards. Counsel for the General Counsel 
called a number of witnesses who testified about this ﬁlist.ﬂ 
Bella Amara Aguirre testified that at the meetings she attended, 
Elioff told the employees that the Employer ﬁhad copies of all 
the people who had signed union cards.ﬂ
10  Griselda Hernandez 
testified that Elioff told the employees that the Employer would 
be receiving ﬁthe listﬂ of all the employees who had signed 
union cards. Maria Zarco testified that Elioff said the Employer 
ﬁhad received a letter or a sheet with the signatures of all the 
people who had signed for the Un
ion.ﬂ Allegedly, Zarco was 
concerned enough about this matter that the following day she 
went to see Elioff in her office. Zarco told Elioff that she had 
not signed a union card and wanted
 to know if her name was on 
the list that Elioff had mentioned the previous day. According 
to Zarco, Elioff told her not to worry and if her name appeared 
on the list, Elioff would compare the ﬁsignatureﬂ with the one 
                                                          
 10 Presumably, the witness meant to 
say, a ﬁlistﬂ of all the people 
who had signed union cards. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  140 
on Zarco™s employment 
application. Elioff 
allegedly indicated 
that it was possible that someone had placed Zarco™s signature 
on the list, even though she had never signed it.  
Both Elioff and Dominguez deny that they even told em-
ployees that the Respondent was in possession of, or would 
obtain, a list with the names of those employees who had 
signed union cards, or words to that effect. They testified that it 
was the employees who brought up the subject of union cards at 
certain group meetings. Accordi
ng to Elioff, during some ques-
tion and answer sessions, employees mentioned that the Union 
was asking them to sign either a ﬁlistﬂ or a union card, and they 
wanted to know if they signed one, did they have to sign the 
other. Elioff answered the questi
ons by saying that, ﬁ[the card 
and the list are one and the same. They are both legal docu-
ments.ﬂ Specifically, Elioff recalled an instance where Maria 
Zarco came to Elioff™s office with
 a concern that she had heard 
that her name was on a list of union supporters, but that she had 
never signed any such list. Zarco wanted to know if the Em-
ployer had given the Union any ﬁpersonal informationﬂ about 
her. Elioff told Zarco that the Employer had certainly not given 
the Union any personal informati
on about her, but that the Un-
ion had a ﬁlistﬂ of the names of
 all the employees, and that 
some employees had complained that they were being con-
tacted by the Union.
11  Further, Elioff said that she would not 
be surprised if Zarco™s name ha
d been ﬁforgedﬂ on some list. 
Elioff denies telling Zarco that she would compare her signa-
ture on her application form with the signature on some list to 
determine if it were forged. She testified that she would not 
have said such a thing, because 
she did not expect to receive a 
list with the names of the union supporters.  
Counsel for the Respondent ca
lled a number of employee 
witnesses to testify who essent
ially supported the testimony of 
Elioff and Dominguez. Estela 
Moreno, Carmen Fernandez 
Gonzalez, and Francisco Fernandez Tarelo all testified that 
Elioff never mentioned anything about the Employer having a 
list containing the names of uni
on supporters. Further, Moreno 
and Gonzalez testified that 
employees, ﬁ
gossipingﬂ among 
themselves, discussed there being a list, which the Union and 
the Employer had, that contained the names of union support-
ers.  
I continue to credit the testimony of Elioff and Dominguez. 
Their testimony in regard to the ﬁlistﬂ is inherently more plau-
sible than that of those employees who claim the managers 
mentioned the Respondent possessi
ng a list of union supporters. 
It is much more reasonable and logical to assume that the mat-
ter of a ﬁlistﬂ was being disc
ussed by the employees them-
selves, and when the question of a list was raised by employees 
at group meetings, Elioff and Dominguez responded simply by 
telling the employees that whether the Union asked them to 
sign a union card or a paper list, these were ﬁlegal documents.ﬂ 
As I have indicated earlier, E
lioff and Domingez impressed me 
with their sincerity and their ability to recall the details of 
events. Also, employee witnesse
s corroborated their testimony 
                                                          
 11 I assume that this is a reference to the 
Excelsior list, which must 
include the full name and address of those employees who are consid-
ered eligible to vote. The Employer 
is required to provide this to the 
Board, which in turn provi
des the list to the Union. that there was no suggestion at any group meetings that the 
Respondent had a list of union supporters. Therefore, I con-
clude that neither Elioff nor Dominguez ever stated or implied 
at any group meetings that the 
Respondent was in possession of 
a list of union supporters, or words to that effect. There was no 
implied surveillance of employee
s™ union activity. Accordingly, 
I shall recommend that complaint 
paragraph 7(b) and, to the 
extent related, paragraph 10 be dismissed.  
At the hearing, counsel for the General Counsel amended 
paragraph 7(c) of the complaint. 
As amended, it is alleged that 
in April 2002, Sarita Dominguez threatened employees that if 
the Union were selected as the bargaining representative, em-
ployees without proper work docum
ents would lose their jobs. 
During the time of the events in question, employees received 
their paychecks by picking them up every Thursday in the 
lunchroom from someone from the human resources depart-
ment. Employee Maria Zarco tes
tified that around the time of 
the election, she was in line waiting to receive her paycheck 
when she overheard Dominguez, who was passing out the 
checks, tell fellow employee ﬁCesar,ﬂ who was ahead of her in 
line, that he would be ﬁthe fi
rst one outﬂ if the Union were 
elected because ﬁthe Union [did] not accept people whose 
documents [were] not in order.ﬂ Counsel for the General Coun-
sel never called ﬁCesarﬂ as a witness. In a second alleged inci-
dent, employee Jose Jesus Flores 
testified that he had a similar 
conversation with Dominguez when
 he was receiving his pay-
check in April. According to Flores, Dominguez, who seemed 
upset, told him that he should ﬁbe on the lookout because all the 
names had already been sent out 
to Sacramento, and they were 
going to be asking us for our documents.ﬂ  
Dominguez credibly denied that she ever told any employees 
that if the Union were successful at the election that employees 
without proper work documentation would lose their jobs, or 
similar words. It appears that
 the Respondent employs a sig-
nificant number of re
cent immigrants. In such a community, it 
would not be unusual for empl
oyees to be concerned about 
having proper work documents. Ne
ver the less, the two state-
ments attributed to Dominguez ma
ke no sense. Zarco testified 
that she overheard Dominguez telling ﬁCesarﬂ that the ﬁUnionﬂ 
did not accept people whose documents were not in order. Even 
a very recent immigrant to this country knows that the ﬁUnionﬂ 
has nothing to do with checking
 on immigration status, rather, 
that is a concern of the Employer
12 and, of course, of the United 
States Immigration and Naturalization Service (INS).
13  ﬁCe-
sarﬂ would have no reason to fear the Union, even assuming his 
documents were not in order. As 
ﬁCesarﬂ never testified, and as 
Dominguez credibly denied that she made such a statement, I 
am left to conclude that th
e alleged conversation never oc-
curred. It is certainly highly implausible. Similarly, Flores™ 
contention that Dominguez said th
at names had been sent to 
ﬁSacramentoﬂ and they were go
ing to be asking for ﬁdocu-
                                                          
 12 I take administrative notice that under the Immigration Reform 
and Control Act of 1986, an empl
oyer, by reviewing documentation, 
must verify the identity, and employ
ment eligibility status, of any per-
son hired by that employer. 
13 On March 1, 2003, the INS offici
ally became the Bureau of Citi-
zenship and Immigration Services. 
 INTERNATIONAL BAKING CO
.  141
ments,ﬂ makes no sense. What 
names? Who would be asking 
for documents? Why Sacramento? What did the Union have to 
do with any of this? None of these questions are ever answered. 
Once again, I am of the belief that even a very recent immigrant 
would understand that neither the Union, nor Sacramento, the 
capital of California, would have
 any thing to do with determin-
ing whether an employee had proper documents to be employed 
in the United States. This conve
rsation is equally implausible.  
I credit Dominguez™ denial that she ever threatened employ-
ees who supported the Union with job loss because of inade-
quate or improper documentation authorizing them to work in 
the United States. Accordingly, I shall recommend that com-
plaint paragraph 7(c) and, to the extent related, paragraph 10 be 
dismissed.  
As is reflected in complaint paragraph 7(d), the General 
Counsel alleges that in about April or May 2002, at a group 
meeting, Dominguez and Elioff threatened employees with 
plant closure if they selected the Union to represent them. In 
support of this allegation, counsel for the General Counsel of-
fered the testimony of employ
ees Maria Zarco, Bella Amara 
Aguirre, Miguel Bugarin, and Jose
 Jesus Flores. According to 
Zarco, at a group meeting in early April, Dominguez said, ﬁif 
the Union came in, it was possible that they would close one 
line, the Company, even if the Union didn™t want that.ﬂ Former 
employee Aguirre testified that at one of the five or six meet-
ings she attended from April through July, Elioff stated that, 
ﬁwhen the Union came in, if they did not agree with a contract 
or with something, they could close the factoryﬂ Burgarin testi-
fied that at a meeting in June, Elioff told a group of employees 
that, ﬁ[i]f the Union came in the Company could close the plant 
 . . . that if they wanted to they could close it.ﬂ Finally, accord-
ing to former employee Flores, he attended a number of group 
meetings during April and May, at one of which Elioff said 
regarding the election, ﬁTo th
ink about it well, because the 
Company could close some of the lines.ﬂ  
As with other allegations, th
e Respondent offered evidence 
to show that the General Couns
el™s witnesses were confused 
and did not accurate testify about what the managers said. Ac-
cording to Elioff, the issue of the plant closing had been raised 
by employees who informed mana
gement that union organizers 
were saying that unless the Uni
on was selected as bargaining 
agent, the facility would close. 
Elioff testified she told the em-
ployees ﬁwe had absolutely no plans to close the Vernon Bak-
ery and that [the rumor] was a lie.ﬂ She emphatically denied 
that either she or Dominguez ever threatened to close the plant 
if the Union were successful. Domingez also denied that any 
such statements were made. Their denials are supported by the 
copies of the written scripts prepared prior to the group meet-
ings (R. Exhs. 8 & 11.)), as well 
as the testimony of employee 
witnesses Estela Moreno and 
Carmen Fernandez Gonzalez. 
Moreno testified that ﬁpeople outside of the Companyﬂ were 
ﬁgossipingﬂ that the plant was going to close, and that the em-
ployees asked management about it. However, according to 
Moreno, Elioff told the employees 
ﬁthere is no plan of closing 
the Company.ﬂ Similarly, Gonzalez testified that she heard 
discussions about the plant clos
ing ﬁfrom the people who were 
for the Union.ﬂ According to Gonzalez, Elioff responded to 
questions about the plant being cl
osed with the 
statement that, ﬁit would not be closed.ﬂ  
Further, the witnesses called 
by counsel for the General 
Counsel did not hold up well on cr
oss-examination. Jose Jesus 
Flores was forced to admit that while there were rumors going 
around the plant that the Company was going to close lines, 
management denied that there were any plans to close lines.
14  Miguel Bugarin contradicted himself a number of times on 
cross-examination, but ultimately indicated that Elioff said that 
after the Union ﬁcame inﬂ the plant could close if it was ﬁnot 
making money.ﬂ Maria Zarco testif
ied that Dominguez said that 
after the Union ﬁcame in,ﬂ it was ﬁpossibleﬂ that the Employer 
would close one line.
15  In any event, I am convinced that the weight of the credible 
evidence strongly supports the denials offered by Elioff and 
Dominguez. I continue to credit them for the reasons expressed 
earlier, and believe that any references made by them to the 
closing of the plant or of individual lines were given in the 
context of denying rumors that had been disseminated among 
the employees themselves. Their testimony was more inher-
ently plausible than not, and wa
s supported by the testimony of 
other witnesses. I do not believe that they threatened to close 
the plant or individual lines if the employees selected the Union 
to represent them. Accordingly, I shall recommend that com-
plaint paragraph 7(d) and, to th
e extent related, paragraph 10 be 
dismissed.  
As amended at the hearing, th
e General Counsel alleges in 
complaint paragraph 7(e) that from May through June 2002, at 
group meetings, Elioff and Daniel
 Mani promised employees 
new and/or enhanced benefits 
to induce them to abandon their 
support for the Union. Specifically,
 those benefits are listed as a 
gainsharing bonus, new company-provided uniforms, an addi-
tional paid holiday, improved medical benefits, and increased 
life insurance benefits. Prior to considering the parties evidence 
regarding this allegation, it is necessary to set forth certain 
background information. It is undisputed that in August 2001, 

Sara Lee acquired the Earthgrains Company, and combined 
their respective bakeries into the Sara
 Lee
 Bakery
 Group. Ac-
cording to the unrebutted testimony of Elioff, discussions 
started in November 2001 about changing the benefits provided 
to employees at the Vernon facili
ty, as well as other facilities, 
so as to establish a uniform benefit package following the ac-
quisition. The Respondent then be
gan a review of its employee 
provided benefit package. Elio
ff testified that management 
distributed to all its employees at the Vernon facility a memo-
randum dated February 5, 2002. 
This memo was addressed to 
all employees at three of the Re
spondent™s facilities, including 
Vernon, and informed them that as a result of the acquisition of 
Earthgrains, the Respondent was 
conducting a review of ﬁthe 
compensation and benefit plans provided to employees.ﬂ Fur-
                                                          
 14 Employees commonly refer to th
e Respondent™s various products 
as ﬁlines,ﬂ such as the pound cake 
line or the French bread line. Em-
ployees are apparently assigned to
 work on one or more specific 
ﬁlines.ﬂ 
15 Even assuming these statements we
re made as alleged by Bulgarin 
and Zarco, in the context given, th
ey do not constitute threats of repri-
sals for union support. 
Sangamo Western, Inc.,
 273 NLRB 256 (1984); 
and J. J.Cassone Bakery,
 Inc.,
 247 NLRB 220, 221Œ222 (1980). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  142 
ther, the memo stated that, ﬁ[as soon as we complete our re-
view, we will provide you with the details of any changes that 
may occur.ﬂ (R. Exh. 5.) Empl
oyee witness Estela Moreno 
testified that she recalled recei
ving this memo about February 
5, 2002, the date it bears, whic
h was approximately two and a 
half months prior to the filing of the representation petition, and 
before the start of the organizing campaign.  
The Respondent continued with its
 efforts to review its em-
ployees™ benefits, as can be seen in what is apparently an inter-
nal document entitled ﬁSara Lee Fresh Benefits Reviewﬂ and 
dated February 19, 2002. Among th
e proposals set forth in this 
document were significant impr
ovements in employee medical, 
life insurance, and retirement plans. (R. Exh. 15.) Elioff testi-
fied that approximately one mont
h later, she was party to e-mail 
communications which further set 
forth the benefit changes that 
the Respondent had now decided 
to award to its employees, 
which communications suggested 
the employees could be noti-
fied of the changes the week of March 18. The communications 
specifically indicated that certain of the improvements in the 
life insurance and medical insu
rance plans would begin effec-
tive May 1, 2002. (R. Exh. 14.)
16  While the record evidence is 
unclear as to why the changes were ultimately delayed, it is 
undisputed that at employee m
eetings on or about May 29, 
Mani, Elioff, and other managers
 informed employees of the 
changes.  A number of employee witnesses testified on behalf of the 
General Counsel and 
alleged that the benefit changes were 
explained in terms that linked th
em to the employees™ rejecting 
the Union as their collective bargaining representative. These 
employees included Bugarin, Aguirre, Zarco, and Flores. Elioff 
denied that there was any mention by management at these 
meetings of the increased benefits being conditioned on a union 
defeat. Once again, I must decide
 which version to believe. As I have continually done, I believ
e that Elioff™s testimony is 
credible, and more inherently plausible than that of the em-
ployee witnesses. Also, the documentary evidence supports her 

testimony. Clearly, the Respond
ent had been considering for 
some time, well before the organizing campaign, an increase in 
the medical and life insurance plans, and an enhanced retire-
ment program. The Respondent™s 
managers had discussed these 
changes internally, plus the empl
oyees had been alerted in writ-
ing on February 5 that change
s and improvements were com-
ing. I am of the view that the employees who testified that the 
changes were linked to a defeat of the Union in the election 
were simply confused, or we
re making unwarranted assump-
tions. I credit Elioff™s testimony.  
The Board has traditionally held that an employer does not 
violate the Act by promising or granting a benefit during an 
election campaign, as long as 
the employer can demonstrate 
that the benefit or increase was planned and decided upon prior 
to the commencement of any union activity. 
Capitol EMI Mu-
sic, Inc.
, 311 NLRB 997, 1012 (1993); and 
Noah™s Bay Area Bagels, 331 NLRB 188, 189 (2000). In this case, I conclude 
                                                          
 16 R. Exh. 14 consists of two e-mail messages, dated March 15 and 
18, 2002, respectively. Elioff™s name appears on the upper left-hand 
corner of the two documents, indicat
ing that she was e-mailed copies of 
the two communications. 
that increased life insurance 
benefits, improved medical bene-
fits, and an enhanced retirement program were considered and 
essentially decided on prior to the commencement of any union 
activity. (R. Exhs. 5 & 15.) Further, employees had been aware 
for some time, since February 5,
 that management was review-
ing their benefits with the aim of making improvements. There-
fore, I conclude that the Respondent™s announcement on about 
May 29, of improvements in me
dical benefits, increased life 
insurance benefits, and an enhanced retirement program did not 
violate the Act.  
However, it does appear that cer
tain other improved benefits 
announced to groups of employees on or about May 29 did 
constitute changes intended to induce them to abandon their 
support for the Union. The Respondent used an ﬁoverhead 
presentationﬂ to present employees with the changes they were 
to receive. (R. Exh. 16.) Several of the items displayed by the 
overhead had, as far as I can determine, never before been pre-
sented to the employees, nor were these matters considered in 
any detail prior to the Union™s organizing campaign. These 
matters included a ﬁgainsharingﬂ or bonus plan, which could 
significantly increase an employee™s pay.
17 Also, according to 
the overhead, employees would 
ﬁnow get eight paid holidays 
during the year,ﬂ a listing of those holidays then followed. 
While I am unclear as to how many additional paid holidays 
this constituted for the employ
ees, a number of the employee 
witnesses, including Aguirre and Flores, testified that there was 
at least one more paid holiday being provided. The Respon-
dent™s witnesses did not specifi
cally deny the additional paid 
holiday allegation.  
It is well established that the 
granting or promising of bene-
fits during the pendency of an 
election petition is prima facie 
evidence of intentional interference with employee™s Section 7 
rights and is presumed to be for 
the illegal object of influencing 
employees. 
Lampi, L.L.C.,
 322 NLRB 502, 502 (1996); see also 
United Airlines Service Corp.
, 290 NLRB 954, 954 (1988) 
(ﬁThe critical inquiry is whether the benefits were granted for 

the purpose of influencing the employees™ vote in the election 
and were of a type reasonably calculated to have that effect.ﬂ) 
In NLRB v. Exchange Parts Co
., 375 US 405 (1964), the Su-
preme Court stated: ﬁThe danger inherent in well-timed in-
creases in benefits is the sugges
tion of a fist inside the velvet 
glove. Employees are not likely 
to miss the inference that the 
source of benefits now conferred is also the source from which 
future benefits must flow and which may dry up if it is not 
obliged.ﬂ  
In my view, the Respondent has failed to offer sufficient evi-
dence that either the gainsharing bonus or the additional paid 
holidays were decided on prior to the organizing campaign, or 
that they were part of some pa
st practice. In fact, virtually no 
evidence was offered by the Respondent to rebut these allega-
                                                          
 17 My review of the exhibits reveals only two written references to 
ﬁgainsharingﬂ prior to the overhead presentation of May 29. In the e-
mail communications dated March 15 and 18, respectively, there are 
mere cryptic references to ﬁgainsharing.ﬂ (R Exh. 14.) There is no 

explanation of what this entails, 
and no specifics regarding any amount 
of employee compensation. What subs
equently appeared at the over-
head presentation was a. specific 
program apparently offering employ-
ees the ability to earn
 an 8-percent addition income per quarter. 
 INTERNATIONAL BAKING CO
.  143
tions. They were certainly the ty
pe of benefits reasonably cal-
culated to influence the empl
oyees™ vote in the pending elec-
tion. Accordingly, I am left with no alternative but to conclude 
that in announcing to employees
 the gainsharing bonus and the 
additional paid holidays, the Respondent was attempting to 
induce employees to abandon their support for the Union in 
violation of Section 8(a)(1) of the Act.  
One additional item alleged in complaint paragraph 7(e) 
concerns company-provided uniforms. From the evidence pre-
sented, it appears that at the 
group meetings held on or about 
May 29 managers made referen
ces to employees being pro-
vided with lockers and uniforms. This is not in dispute. How-
ever, a number of the employee witnesses called by the General 
Counsel, including Bugarin, Agui
rre, Zarco, and Flores, testi-
fied that prior to these meetings they were unaware that lockers 
or uniforms were going to be provi
ded. They indicated that the 
managers linked this benefit with 
a rejection of the Union at the 
election. Elioff testified that the decision to provide employees 
with uniforms was made in 2001, following an outbreak of 
ﬁlisteriaﬂ in the meat division.
18  As employee uniforms would 
require lockers to house them, the Respondent also began con-
struction of the lockers in 2001. According to Elioff, she was of 
the belief that employees at th
e Vernon facility had been aware 
of the locker construction, a
nd its intended purpose to house the uniforms, for some period of t
ime prior to the organizing cam-
paign. Further, she denies that
 anything was said at the meet-
ings to link this benefit with the pending election.  
On cross-examination, former employee Flores was forced to 
admit that he had known for some
 time that lockers were being 
constructed specifically to keep employee uniforms. While he 
was reluctant to admit it, he appeared to acknowledge that he 
knew of the locker construction before the Respondent™s man-
agers made the announcement at 
the group meeting. Employee 
witness Estela Moreno, who was called by counsel for the Re-
spondent, testified that she ha
d heard about the uniforms and 
lockers approximately 6 months prior to the meeting with 

Daniel Mani. Further, she testif
ied that the lockers had been 
under construction for some time prior to the meeting. Also, on 
cross-examination, employee witness Carmen Fernandez Gon-
zalez, who was called to testify 
by the Respondent, stated that a 
few months prior to the meeting with Mani, she had heard from 
coworkers that lockers had been constructed for the employees 
and that the Employer was going to provide them with uni-
forms.  I am of the view that the weight of the credible evidence 
supports the Respondent™s position that prior to the organizing 
campaign, the Respondent had ma
de the decision to provide 
employees at the Vernon facility with uniforms and lockers to 
store them. Further, the evidence establishes that the lockers 
had been under construction for some time prior to the meeting 
on May 29, and that employees we
re aware of the construction 
and its purpose. I base my conclusion on the credible testimony 
of Elioff, which is supported by
 the testimony of employees 
Flores, Moreno, and Gonzalez. Therefore, I conclude that the 
                                                          
 18 According to Elioff, listeria is 
caused by an ﬁorganismﬂ growing 
in meat, or other food products, which 
has the potential to be fatal when 
spread to people through ingesting the contaminated food. 
Respondent™s announcement on May 29 that it would be pro-
viding employees with uniforms a
nd lockers did not violate the 
Act, as employees had been aware for some time prior to the 
union campaign that management would be doing so. 
Capitol EMI Music, Inc.,
 supra; Noah™s Bay Area Bagels, 
supra.  In summary, regarding complain
t paragraph 7(e), I have con-
cluded that the Respondent violat
ed Section 8(a)(1) of the Act 
when its supervisors and agents informed employees that it 
would be providing them with 
a gainsharing bonus and addi-
tional paid holidays as an induce
ment to them to abandon their 
support for the Union. I shall recommend that the remainder of 
this paragraph regarding company provided uniforms, im-
proved medical benefits, and incr
eased life insurance benefits 
and, to the extent related, 
paragraph 10 be dismissed.  
It is alleged in complaint para
graph 7(f) that in June 2002, at 
a group meeting, Elioff told employ
ees that if they selected the 
Union to represent them, a strike
 would be inevitable. In sup-
port of this allegation, counsel for the General Counsel called a 
number of employee witnesses to testify. Jose Jesus Flores 
testified that Elioff told the employees that ﬁthe Company could 
at any time go out on strikeﬂ and, that if employees didn™t par-
ticipate, ﬁthe Union would fine
 [them].ﬂ Bella Amara Aguirre 
testified that Elioff made si
milar comments including, ﬁwhen 
the Union came in, there were going to be strikes, and that we 
all had to attend the strikes.ﬂ Furt
her, Aguirre alleges that Elioff 
informed the employees that they would not be able to ﬁreturn 
to workﬂ during a strike and, if they did so, the Union would 
ﬁfineﬂ them. According to Griselda Hernandez, Elioff said, 
ﬁEvery time the Union came into a company, they went out on 
strike.ﬂ Miguel Bugarin contends that Elioff told the employees 
that, ﬁif people would go out on strike that the Company could 
replace them with other workers.ﬂ  
Elioff and Dominguez denied tel
ling employees that it they 
voted for the Union a strike would be inevitable. Rather, Elioff 
testified that she informed employees that a strike was always a 
possibility with a union, and the only way to guarantee that a 

strike did not happen was to
 remain nonunion. She acknowl-
edged discussing with the employ
ees at some length the nation-
wide strike that the Union called against Earthgrains in 2000. 
Counsel for the Respondent ca
lled a number of employee wit-
ness to testify who supported the testimony of Elioff and 
Dominguez, and specifically that Elioff never said that a strike 
would be inevitable. These witn
esses included Estela Moreno, 
Carmen Fernandez Gonzalez, and Luis Salgado.  
Once again, I must decide which of the conflicting versions 
of the discussions at the group meetings is the most accurate. 
As I have throughout this decision, I continue to believe that 
the testimony of Elioff and Dominguez was essentially correct. 
I believe that it is more likely than not that what the managers 
did at these meetings was to expl
ain that if the parties did not 
agree on the terms of a contract during negotiations, that the 
Union could possibly call a strike
. In that event, employees 
would have to consider whether to
 cross the picket line or not. 
The consequences of that decision were then explained to the 
employees. Also, examples were 
provided of strikes that the 
Union had been involved with in
 the past, with specific empha-
sis on the strike at Earthgains 2 years earlier. This testimony by 
Elioff and Dominguez was inherently plausible. Also, it was 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  144 
supported by the testimony of those witnesses called by the 
Respondent, as well as by certa
in campaign literature distrib-
uted to employees by the Respondent. (R. Exh. 17.)  
This is not to suggest that th
e witnesses called by the General 
Counsel were deliberately fabric
ating their testimony. Whether 
a strike may possibly occur and 
its potential consequences are 
hypothetical concepts, which are di
fficult to grasp. It is not 
surprising that some of the employees got confused regarding 
the managers™ statements and have
 apparently recalled many of 
the statements out of their context. In any event, I credit the 
testimony of Elioff and Dominguez that they never threatened 
employees that if they voted for the union a strike would be 
inevitable.  
The Board has held that statements identifying the possibility 
and ramifications of a strike
 are not illegal threats. 
Nouveau 
Elevator Industries, 
329 NLRB 120 (1999); and 
Liquitane 
Corp., 298 NLRB 292 (1990). Also, explaining in a handbill 
that contract negotiations can become protracted and bitter, 
which could lead to strikes, ha
s been found not to violate the 
Act. 
General Electric Co.,
 332 NLRB 919 (2000); see also 
Coble Dairy Products Cooperative, 
205 NLRB 160, 165 (1973) 
(where in an objections case it wa
s held not to be a violation of 
the Act for the employer to tell employees that if the union 
were successful in the election, ﬁusually it would cause 
strikesﬂ). Accordingly, I shall recommend that complaint para-
graph 7(f) and, to the extent rela
ted, paragraph 10 be dismissed.  
Complaint paragraph 7(g) alleges that in early June 2002, 
Elioff told an employee that a strike was the inevitable conse-
quence of unionization. However, counsel for the General 
Counsel offered no evidence to s
upport this allegation. Neither 
did she move to withdraw this allegation. Instead, in her post-
hearing brief, counsel raises fo
r the first time the contention 
that in July 2002, not Elioff, but Dominguez allegedly threat-
ened employee Maria Zarco and her husband with losing their 
jobs if the Union were successful in the organizing campaign. 
Zarco testified that Dominguez told 
her ﬁnot to be an idiot, not 
to be a fool, to remember that there were two checks coming to 
[her] house and that if the Union came in, [she] was going to 
lose them, because the Union was too strict.ﬂ According to 
Zarco, Dominguez was making re
ference to the Union™s pro-
pensity to strike, which could result in her and her husband, 
who was also employed by the Respondent, losing their jobs. 
Counsel for the General Counsel 
acknowledges that there is no 
complaint allegation regarding this purported conversation 
between Dominguez and Zarco. However, she argues that a 
violation of the Act should still 
be found as allegedly the inci-
dent is closely related to the s
ubject matter of the complaint and 
was fully litigated. 
Hi-Tech Cable Corp.,
 318 NLRB 280 
(1995).  I do not agree with counsel for the General Counsel™s con-
tention that this alleged incident was fully litigated. While 
Dominguez testified, she was ne
ver asked about the alleged 
conversation. This is not surprisi
ng in view of fact that the ref-
erence was rather brief, cryptic,
 and ﬁhiddenﬂ in hours of testi-
mony by many employee witnesses as to what Elioff and 
Dominguez did or did not say 
at numerous meetings. Under 
these circumstances, I believe it inappropriate to draw an ad-
verse inference from Dominguez™ failure to specifically deny 
the allegation. Had counsel for the General Counsel wished to 
allege this purported conversation 
as a violation of the Act, she 
should have amended paragraph 7(g)
 of the complaint to reflect 
the incident to which Zarco made 
reference. She failed to do so. 
Nor did she notify counsel for the Respondent and the under-
signed that she was raising this 
issue as a possible violation of 
the Act. Due process required th
at, under the particular circum-
stances of this case, counsel for the Respondent be placed on 
notice of the General Counsel™s contention, so that he could 

have had the opportunity to offer rebutting evidence. In my 
view, the existing complaint paragraph, which names Elioff as 
the offending supervisor who is alleged to have told an em-
ployee that ﬁa strike was the inevitable consequence of unioni-
zation,ﬂ is too distinct for a co
nnection to be naturally made 
with the purported conversation between Dominguez and 
Zarco.  
As I conclude that the alle
ged conversation between Zarco 
and Dominguez has not been fully litigated, I will not find this 
purported conversation, which is 
not alleged in the complaint, 
to constitute a violation of the Act. Further, as no evidence was 
offered at the hearing to support the allegation in complaint 
paragraph 7(g), I shall recommend 
the dismissal of that para-
graph and, to the extent related, paragraph 10.  
3. The suspension and discharge of Guadalupe Ortiz  
It is alleged in complaint paragraphs 6(a) and (b) that the Re-
spondent suspended and then discharged its employee Guada-
lupe Ortiz because of his union
 activity and because he gave 
testimony under the Act. Ortiz began working for the Respon-
dent on May 16, 1991. He was suspended on April 26, 2002, 
and discharged in mid-May. At the time of his suspension and 
termination, he held the position of lead person in packing on 
the pound cake line.
19  The Respondent took the position at the 
hearing that Ortiz was a supervis
or as defined in Section 2(11) 
of the Act and, thus, not covered under the protection of the 
Act. However, in his posthearing brief, counsel for the Respon-
dent indicated that ﬁbecause the evidence is so compelling on 
the cause for discharge, we will
 not address this argument [the 
supervisory issue] at length in this brief.ﬂ Having taken this 
course, the Respondent™s supervis
ory argument must rise or fall 
solely on the basis of the witness testimony. 
It is the Respondent™s burden 
to establish that Ortiz was a 
supervisor within the meaning of the Act. The Board has long 
held that the burden of establishi
ng that an individual is a statu-
tory supervisor is to be borne by
 the party asserting such status. 
The Supreme Court approved the Board™s evidentiary alloca-
tion in its paramount decision on the subject of supervisory 
status in 
NLRB v. Kentucky River Community Care
, 532 U.S. 706, 710Œ712 (2001). I am of the view that the Respondent has 
failed to meet its burden.  
It is well established that th
e supervisory functions enumer-
ated in Section 2(11) of the Act are to be read in the disjunc-
tive, and the existence of any of them, regardless of the fre-
quency of their performance is su
fficient to confer supervisory 
                                                          
 19 While the Respondent takes the position that Ortiz™ title was that 
of senior lead person, in view of my
 ultimate disposition of this matter, 
his precise job title is of no significance. 
 INTERNATIONAL BAKING CO
.  145
status. 
NLRB v. Yeshiva University
, 444 U.S. 672 (1980); 
Queen Mary,
 317 NLRB 1303 (1995); and 
Allen Services Co.,
 314 NLRB 1060 (1994). However, in my opinion, Ortiz did not 
independently exercise any of the indicia of supervisory author-
ity listed in Section 2(11). He cer
tainly had no authority to hire, 
fire, discipline, promote or reward employees. In reality, he was 
simply a working leadman or 
foreman whose unrebutted testi-
mony established that his prin
cipal duties included ﬁchecking 
the metal machine every 15 minutes, to check on the bread 
every 5 minutes for the correct date, to check on the oxygen 
machine . . . and to pull the production to the shipping depart-
ment.ﬂ His immediate supervisor was Rafael Arteaga. The 
weight of the credible evidence establishes that any assignment 
of duties, or decisions to have 
employees take their breaks or 
lunch were merely routine in natu
re, usually dictat
ed by a pause 
in the production line or some other disruption. For anything 
other than a routine matter, Ortiz had to confer with and get 
permission from Arteaga. While certain employees testified 
that they viewed Ortiz as being in charge of the line when 
Arteaga was absent, the credible evidence establishes that Ortiz 
was required to clear any decisi
on or action not routine in na-
ture with Arteaga either before Arteaga left or after he returned. 
Ortiz did not attend the biweekly supervisor meetings, and 
there appears no reasonable basis why any of the other employ-
ees should have viewed him as th
eir supervisor. Accordingly, I 
conclude that as a working leadman Ortiz was an employee as 
defined in the Act and entitled to the protection of the Act.  
Ortiz™ union activity was extens
ive. In March 2002 he con-
tacted the Union about attemptin
g to organize the Respondent™s 
employees. Thereafter, he was open and vocal about his support 
for the Union. He apparently ma
de no effort to hide his union 
activity from the Respondent™s mana
gers. He testified that in 
April he spoke with about 20 to
 30 employees about the Union 
and asked some of them to sign union cards and attend union 
meetings. The Respondent does 
not deny knowledge of Ortiz™ 
union activity. However, it is the position of the Respondent 

that the decision to suspend and ultimately to discharge Ortiz 
was based solely on 
his misconduct toward fellow employees, 
as reported by those employees
, and not on any union activity 
he may have engaged in, or his cooperation with the Board.  
Sara Dominguez testified that on April 26, 2002, three em-
ployees reported to her that Ortiz had threatened them with 
harm if they did not support 
the union organizing effort. The 
first employee to complain was Juana Lopez. According to the 
testimony of Dominguez, Lopez told her that Ortiz had been 
ﬁthrowing indirect me
ssages toward [her]ﬂ that he was going to 
ﬁkill that old womanﬂ who reported his union activity to the 
office. Dominguez testified that Lopez believed Ortiz was talk-
ing about her, even though Lopez 
indicated that she was not the 
person who had complained about 
Ortiz. Later that day, em-
ployee Maria Gomez™ daughter ca
lled Dominguez to inform her that Ortiz was giving Gomez a hard time at work because she 
did not support the Union. Gomez then called Dominguez and 
told her that Ortiz threatened th
at he would ﬁput her in a hard 
job,ﬂ or that she would lose her job if she did not support the 
Union. The third employee to contact Dominguez that day was 
Victoria Martinez. According to Dominguez, Martinez came 
into her office screaming and yelling in Spanish. Martinez 
asked, ﬁDo you know what is going on out there?ﬂ Further, she 
said, ﬁThey are going to chop me up in pieces and you are al-
lowing this. They are going to shoot me and they said they are 
going to ruin my car. You are allowing Lupio
20 to go out there 
and say that, and do that to us?ﬂ  
According to Dominguez, after the third employee com-
plained to her, she decided to 
consult with Irma Elioff. Appar-
ently, Dominguez explained to Elioff what had transpired and 
what the employees had to say. Dominguez told Elioff that, 
ﬁ[t]his is getting out of hand. This is getting crazy. Let me just 
go talk to Lupio, and maybe we can stop it.ﬂ She testified that 
she found Ortiz on the production floor and told him that sev-
eral employees had complained that he had threatened to harm 
them. She said, ﬁLupio, what are you doing? The women are 
scared. What are you telling them? The women are saying you 
are going to kill them. What is going on?ﬂ Dominguez testified 
that Ortiz responded by saying several times, ﬁYou can not 
prove nothing.ﬂ She told him, ﬁL
upio, I am not here to argue 
with you. Just do whatever you are doing, but do not be scaring 
the ladies.ﬂ He started screaming 
at her, ﬁProve 
it. Prove it.ﬂ 
She said, ﬁDo you know what? You 
and I have been friends for 
years. I am not going to deal wi
th this. I am going back to my 
office.ﬂ From that point on, sh
e essentially let Elioff handle the 
matter without her involvement.  
As noted earlier, I find Dominguez to be a credible witness. 
When testifying about this incident, she became somewhat 
emotional, and her eyes clouded with tears. I believe that her 
emotions were genuine, without an
y hint of theatrics or histri-
onics. The incident obviously upset her, apparently both be-
cause she and Ortiz had been friends, and because she felt that 
he had been threatening to harm the three female employees. 
After observing her demeanor, I am convinced that Dominguez 
testified in an accurate and credible manner concerning her 
conversations with the three fe
male employees and with Ortiz. 
Further, I am of the view that 
she has not exaggerated or embel-
lished these events. The complaining employees were appar-

ently highly agitated and very frightened and upset with what 
they perceived as Ortiz™ threats to harm them unless they sup-
port the Union™s organizing efforts. Dominguez communicated 
their concerns to Ortiz, and was me
t with hostility and denials.  
Irma Elioff testified that while in her office on April 26, she 
observed several employees talk
ing with Dominguez. Thereaf-
ter, Dominguez explained to her that the employees had re-
ported that Ortiz had threatened them. Elioff contacted the cor-
porate human resources department in St. Louis, and was in-
structed to suspend Ortiz pendi
ng an investigation. She then 
called Ortiz into her office, and 
informed him that he was being 
suspended because of 
allegations from several employees that 
he had threatened them.  
Juana Lopez testified that after she reported the threat by 
Ortiz, she provided the Respondent with a written statement of 
the incident. (R. Exh. 3.)
21  Maria Gomez also signed a written 
                                                          
 20 A number of witnesses testified that Guadalupe Ortiz was known 
in the facility as ﬁLupio.ﬂ 
21 While this statement is written 
in the Spanish language, it was 
translated into English at the h
earing by the Spanish language inter-
preter.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  146 
statement following her report of the incident to Dominguez. 
(R. Exh. 21.)
22  The third employee involved in the incident, 
Victoria Martinez signed a written statement prepared for her 
by a human relations assistant. (R. Exh. 20.)
23  Martinez™ state-
ment does not specifically name
 Ortiz as the individual who 
threatened her. However, both Elioff and Dominguez credibly 
testified that Martinez orally named Ortiz specifically as the 
person who threatened her. A
ccording to Elioff, Martinez 
would not formally name Ortiz because she was ﬁscared to 
deathﬂ and ﬁfeared for her lifeﬂ that Ortiz would cause her 
harm. Following Ortez™ suspension, Elioff became aware of a 
fourth employee, Maria del Carmen Estrada, who contented 
that Ortez had also threatened her. Estrada told Elioff that Ortiz 
in a threatening tone had told her that he knew where she lived, 
and if she did not support the Union that something would hap-
pen to her or her family. Sh
e subsequently had prepared, 
signed, and presented to Elioff a written statement in which she 
set forth the details of this inci
dent, indicating that it had oc-
curred on April 26. (R. Exh. 4.)  
Following her review of the four written statements and her 
interviews with the involved em
ployees, Elioff decided to ter-
minate Ortiz. She admitted that she never contacted Ortiz to 
obtain his side of the story, 
nor did she review his personnel 
file. According to Elioff, she had occasion in the past to caution 
Ortiz about complaints she had received from fellow employees 
that he was abusing them and being a ﬁbully.ﬂ She viewed him 
as ﬁnot an ideal employee.ﬂ However, she admitted on cross-
examination that she had not made any note of these alleged 
employee complaints in Ortiz™ 
personnel file. Never the less, 
she decided that as four female
 employees had made very emo-
tional appeals to the Employer to protect them from Ortiz, that 
the best course of action was to
 terminate him. Elioff had per-
sonally observed the fear in the female employees when she 
interviewed them, and she was c
onvinced that it was genuine.  
It is important to note that in the period between his suspen-
sion and termination, Ortiz continued with his union activity. 

His unrebutted testimony was that
 he continued to visit em-
ployees at their homes and invite
 them to union meetings. Of 
particular importance, Ortiz tes
tified on behalf of the Union at 
the representation hearing held on May 6, 2002.  
Ortiz was discharged effective May 14. Elioff contacted 
Ortiz at his home by telephone and informed him of the deci-
sion. While she did not specifically give Ortiz a reason for the 
termination in their phone convers
ation, the wri
tten termination notice issued to Ortiz specifically lists ﬁDischarged for Causeﬂ 
as the reason for the termination. (GC Exh. 7.) Elioff testified 
that the decision to discharg
e Ortiz, which decision she made, was totally unrelated to any activity on behalf of the Union that 
he was engaged in, or because he had testified at the Board 
representation hearing.  
                                                          
 22 At the time of the hearing, Maria Gomez was reported to be in 
Mexico and unavailable to testify. 
In any event, her written report of 
the incident was admitted into ev
idence. Although written in the Span-
ish language, it was translated into E
nglish at the hearing by the Span-
ish language interpreter. 
23 Again, this is a Spanish language document, which was translated 
into English at the hearing by the Spanish language interpreter. 
Ortiz testified at length. He specifically denied that he had in 
any way threatened any employees, including Juana Lopez, 
Maria Gomez, Victoria Martinez, and Maria del Carmen 
Estrada for any reason, including an attempt to have them sign 
union cards, sign a union list, or generally support the Union. 
For each instance, he testified specifically why the incident did 
not occur as alleged. Employees Maria Del Carmen Estrada and 
Juana Lopez were called and testified as witnesses on behalf to 
the Respondent. They testified 
about threats that Ortiz had 
made to them, similar to thos
e that Dominguez had testified 
about. However, their testimony
 was somewhat confusing, 
especially that of Estrada. In fact, Estrada™s testimony was so 
confusing, that at 
times it was incomprehensible. Never the 
less, I got the sense that both women were attempting to testify 
honestly. Any confusion was, in 
my opinion, a product of lim-
ited education, and perhaps the loss of some continuity because 
of the translation from Spanish 
into English and vice versa, 
rather than any intentional effort to mislead.  
Regarding Ortiz, I did not find hi
m generally to be a credible 
witness. He seemed to have ﬁan attitude.ﬂ On cross-
examination he was less than helpful and frequently answered 
counsel for the Respondent™s ques
tions with, ﬁI don™t recall.ﬂ 
However, his memory was much
 better on direct examination 
where he was able to present his case in the best possible light. 
I had the sense that he was exaggerating and embellishing his 
testimony to portray himself inaccurately as an ﬁinnocent vic-
tim.ﬂ His denials of any threats, explicit or implied, to ﬁcon-
vinceﬂ employees to support the Union seemed contrived and 
less than credible. I found these de
nials inherently implausible, 
especially when compared to the testimony of the witnesses on 
behalf of the Respondent. His te
stimony did not ﬁring true.ﬂ  
As I indicated earlier, I find Elioff and Dominguez to be 
credible witnesses. I believe that they accurately testified about 
their conversations with the f
our female employees who com-
plained that Ortiz was threatening them in an effort to coerce 
them into supporting the Union. In fact, for purposes of resolv-

ing this issue, the weight of the credible evidence certainly 
supports the complaining employ
ees and not Ortiz. The collec-
tive evidence, including the testimony of Juana Lopez and 
Maria del Carmen Estrada, and the four employees™ written 
statements, constitutes strong evidence that they were telling 
the truth about the alleged thr
eats. Certainly, Dominguez and 
Elioff believed that the complaints were genuine, and that the 
four employees were fearful that Ortiz was going to do them 
some harm. There was no reason for them to doubt these com-
plaints. No one has suggested that Maria Del Carmen Estrada, 
Juana Lopez, Maria Gomez, and Victoria Martinez were en-
gaged in some kind to a ﬁconspira
cyﬂ to get Ortiz fired. There 
was certainly no evidence of this, and no logical reason to be-
lieve it. Based on the allegations 
that the four employees were 
making against Ortiz, Elioff, and Dominguez had every reason 
to believe that he had made th
e threats. I conclude that was 
precisely what they believed.  
In Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F2d. 899 
(1st Cir. 1981), cert denied 455 U.S. 989 (1982), the Board 
announced the following causation test in all cases alleging 
violations of Section 8(a)(3) or
 violations of Section 8(a)(1) 
turning on employer motivation.
 First, the General Counsel 
 INTERNATIONAL BAKING CO
.  147
must make a prima facie showing sufficient to support the in-
ference that protected conduct wa
s a ﬁmotivating factorﬂ in the 
employer™s decision. This show
ing must be by a preponderance 
of the evidence. Then, upon such a showing, the burden shifts 
to the employer to demonstrate 
that the same action would have 
taken place even in the absen
ce of the protected conduct. The 
Board™s Wright Line
 test was approved by the United States 
Supreme Court in NLRB v. Transportation Management Corp.,
 462 U.S. 393 (1983).  
In the matter before me, I conc
lude that the General Counsel 
has made a prima facie showing that Guadalupe Ortiz™ pro-
tected conduct was a motivating 
factor in the Respondent™s 
decision to suspend and ultimately terminate him. In 
Tracker 
Marine, 337 NLRB 644 (2002), the Board affirmed the admin-
istrative law judge who evalua
ted the question of the em-
ployer™s motivation under the framework established in 
Wright Line. Under that framework, the 
General Counsel must estab-
lish four elements by a preponderance of the evidence. First, 
the General Counsel must show the existence of activity pro-
tected by the Act. Second, the 
General Counsel must prove that 
the respondent was aware that the employee had engaged in 
such activity. Third, the Genera
l Counsel must show that the 
alleged discriminatee 
suffered an adverse employment action. 
Fourth, the General Counsel must establish a link, or nexus, 
between the employee™s protected activity and the adverse em-
ployment action. In effect, proving these four elements creates 
a presumption that the adverse 
employment acti
on violated the 
Act. To rebut such a presump
tion, the respondent bears the 
burden of showing that the same 
action would have taken place, 
even in the absence of the protected conduct. See also 
Manno 
Electric, 
321 NLRB 278, 280 fn. 12 (1996); 
Farmer Bros. Co.,
 303 NLRB 638, 649 (1991).  
There is no doubt that Ortiz engaged in substantial protected 
conduct. His union activity incl
uded initially contacting the 
Union to determine whether it was interested in organizing the 
Respondent™s facility. Once the 
union campaign began, Ortiz 
continued with his union activity by talking with numerous 
employees about the Union at work and at their homes, and by 
distributing and collecting union cards. Following his suspen-
sion, Ortiz continued to be activ
e in the campaign, and his pro-
tected conduct included testifyi
ng at the Board representation 
hearing.  
It is equally clear that the 
Respondent was aware of Ortiz™ 
protected conduct. Ortiz was ope
n and vocal about his support 
for the Union. He made no effort to keep his union activity a 
secret from the Respondent™s ma
nagers. Obviously, Elioff and 
Dominguez knew on April 26 that Ortiz was soliciting employ-
ees to sign union cards, or a petition, because three of the com-
plaining female employees told them so. The Union started to 
organize the facility in March, and the Respondent began to 
hold employee meetings even be
fore the representation petition 
was filed on April 18. Ortiz™ union activity was so extensive, it 
could not have escaped manageme
nt™s attention. Under these 
circumstances, it is logical to
 assume that the Respondent™s 
managers had been aware of Ortiz™ union activity for some time 
prior to his suspension. It is equally logical to assume that they 
knew of his continuing union activity between his suspension 
and his termination on May 15. 
They obviously knew that he 
testified on behalf of the Union at the Board representation 
hearing, which occurred on May 6. Further, as noted above, the 
Respondent does not deny knowl
edge of Ortiz™ protected con-
duct.  Certainly, Ortiz suffered adve
rse employment
 actions. He 
was suspended and subsequently fired by
 the Respondent. It 
should be noted that the Respond
ent had employed Ortiz at the 
facility for a significant peri
od of time, since May 1991.  
Regarding the question of whether there exists a link or 
nexus between Ortiz™ protected 
conduct and his suspension and 
termination, while the evidence is limited, I conclude that the 
General Counsel has establishe
d such a connection. The Re-
spondent mounted a vigorous ca
mpaign to oppose the Union™s 
organizing efforts. There were 
approximately 80 captive audi-
ence meetings held by the Re
spondent™s managers. Of course, 
there is nothing unlawful about an employer vigorously oppos-
ing a union™s organizing effort. 
The Act protects an employer™s 
free speech rights under Section 8(
c), so long as the employer™s 
conduct does not interfere with, restrain, or coerce its employ-
ees in the exercise of their Se
ction 7 rights. However, I have 
found that during the campaign, the Respondent did violate 
Section 8(a)(1) of the Act by 
promising employees at group 
meetings new and/or enhanced be
nefits in order to induce the 
employees to abandon their suppor
t for the Union. Specifically, 
these benefits entailed the cr
eation of a gainsharing bonus, and 
the granting of at least one addi
tional paid holiday. By promis-
ing these new and/or enhanced 
benefits, I concluded that the 
Respondent was interfering with, restraining, and coercing its 
employees in the exercise of their Section 7 rights. Such con-
duct constitutes prima facie evidence of antiunion animus on 
the part of the Respondent.  
Based on all the above, I believe that the General Counsel 
has met his burden of establishing
 that the Respondent™s actions 
in suspending and ultimately terminating Ortiz were motivated, 
at least in part, by anti-union co
nsiderations. Further, it is logi-
cal to assume that the Respondent would have viewed Ortiz™ 

participation in the Board representation hearing as a continu-
ing effort on his part to assist
 in the Union™s organizing cam-
paign. Having already demonstrat
ed union animus, it must be 
assumed that the Respondent™s d
ecision to terminate Ortiz was 
also motivated, at least in part, on the fact that he had given 
testimony under the Act at th
e representation hearing.  
The burden now shifts to the Respondent to show that it 
would have taken the same acti
on, absent the protected con-
duct. Senior Citizens Coordinating Council,
 330 NLRB 1100 
(2000); and Regal Recycling, Inc.
, 329 NLRB 355 (1999). The 
Respondent must persuade by a preponderance of the evidence. 
Peter Vitalie Co.
, 310 NLRB 865, 871 (1993). I am of the view 
that the Respondent has met this burden.  
Irma Elioff had made an initial telephone report to the Re-
spondent™s human resources depa
rtment on April 26, in which 
she indicated that Ortiz was being accused by at least three 
female employees of threatenin
g them with physical harm or 
job loss. She was advised to i
mmediately suspend Ortiz, and to 
conduct an investigation as to th
e specifics of the complaints. 
That is what she did. As I 
indicated above, both Dominguez 
and Elioff met with the complaining female employees, ulti-
mately four, and reviewed their written statements. Dominguez 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  148 
had already confronted Ortiz on
 April 26 with the allegations, 
and been told by him, ﬁYou 
cannot prove nothing. Prove it. 
Prove it.ﬂ Presumably, Dominguez informed Elioff of what had 
transpired. Elioff ultimately made the decision to fire Ortiz.  
As I have stated earlier, Dominguez and Elioff credible testi-
fied that they believed the four female employees™ complaints 
that Ortiz was threatening to harm them were genuine. While 
Elioff acknowledges that she never 
asked Ortiz for his side of 
the store, she already knew that he had challenged Dominguez 
to ﬁproveﬂ the allegations. In fact
, she could be fairly confident 
that Ortiz would deny that he had threatened the complaining 
employees. Elioff was faced with the situation where four fe-
male employees, who were highly 
agitated and frightened, were 
making what appeared to be genuine complaints that a male 
employee was threatening them with either physical harm or 
job loss. If the complaints were true, and Elioff had no reason 
to doubt them, then Ortiz™ conduc
t toward the four employees 
was certainly egregious.  
Of course, Elioff™s ﬁgood-faithﬂ 
belief that Ortiz was threat-
ening the four employees in order to obtain their support for the 
Union does not constitute a defense, if in fact Ortiz did not 
engage in the alleged misconduct. See 
NLRB v. Burnup & Sims, 
379 U.S. 21, 23 (1964). However, 
as I have indicated, the 
weight of the credible evidence strongly suggests that Ortiz did 
in fact engage in the threat
ening conduct of which he was ac-
cused. Further, the burden of going forward and showing that 
the misconduct did not occur rests with the General Counsel. 
This burden has not been met. Also, threats of violence or of 
job loss, such as those allegedl
y made by Ortiz, remove an 
employee from the protection of the Act. 
Chicago Metallic 
Corp., 273 NLRB 1677 (1985); 
Classe Ribbon Co.,
 227 NLRB 
406 (1976); and 
Continental Woven Label Co.,
 160 NLRB 
1430 (1966).  In any event, from Elioff™s pers
pective, removing Ortiz from 
the facility was a legitimate bus
iness decision. I am convinced 
that the Respondent would have suspended and subsequently 

terminated Ortiz, because it believed Ortiz had threatened four 
employees with harm, even in the absence of Ortiz™ protected 
activity. 
Yokohama Tire Corp.,
 303 NLRB 337, 338 (1991). 
The Respondent has persuasively
 established by a preponder-
ance of the evidence that it w
ould have made th
e same decision 
to suspend and terminate Ortiz,
 even without any protected 
activity. 
T & J Trucking Co.,
 316 NLRB 771 (1995).  
In summary, I find and conclude
 that counsel for the General 
Counsel has established a prima 
facie case that protected con-
duct was a ﬁmotivating factorﬂ in the Respondent™s decision to 
suspend and subsequently termin
ate Ortiz. However, I further 
find that the Respondent has esta
blished by a preponderance of 
the evidence that it would have made the same decision to dis-
cipline Ortiz, even in the absence of his union and other pro-
tected activity. Accordingly, I shall recommend that complaint 
paragraphs 6(a), (b), and (e) and, to
 the extent that they relate to 
them, paragraphs 8 and 9 be dismissed.  
4. The discharge of Macario Robledo  
Paragraph 6(c) of the complaint alleges that in early October 
2002, the Respondent laid off or discharged its employee 
Macario Robledo because of his union activity. It is the position 
of the Respondent that Robledo was laid off because of a le-
gitimate economic reduction in force. Robledo began working 
for the Respondent on May 18, 1988. His last day of employ-
ment for the Respondent was Oc
tober 3, 2002. Robledo testi-
fied that at the time of his termination, he was ﬁin charge of the 
shipping department.ﬂ However, 
according to the Respondent™s 
ﬁShipping and Receivingﬂ depa
rtment chain of command (GC 
Exh. 6) and record of ﬁTerminated Employeesﬂ (Jt. Exh. 3.), he 
was actually classified as a ﬁsenior lead personﬂ in shipping and 
receiving. At the time Robledo 
was last employed, the Respon-
dent™s internal chain of comma
nd document (GC Exh. 6) also 
lists Leopoldo Meza as a ﬁsenior lead personﬂ in shipping and 
receiving, Rigoberto Arteaga 
as shipping and receiving man-
ager, and Juan Manuel Arteaga as evening manager in shipping 
and receiving. 24   
Robledo testified that he learned about the Union™s organiz-
ing campaign at the Respondent™s
 facility in about May of 
2002, and decided to support the effort. He began to talk in 
support of the Union with fello
w employees, and passed out 
union flyers to employees for a
bout 30 days. He testified that 
he distributed these flyers to 
employees in the ﬁparking lotﬂ 
during his lunchtime and while on 
breaks, and estimated that he 
passed out approximately 200 flye
rs. Further, Robledo testified 
that he was the designated union observer during the represen-
tation election, which was conducted by the Board at the Re-
spondent™s facility.
25  According to Robledo, on October 3, he 
was called into Irma Elioff™s office and informed that, ﬁthe 
Company was going to turn the lead persons into supervisors.ﬂ 
Further, Elioff explained to hi
m that ﬁin the shipping depart-
ment there could not be three supervisors, there could only be 
two.ﬂ He was told that the Arteaga brothers would remain as 
supervisors and he was to be ﬁlaid off.ﬂ
26  Testifying on behalf of the Respondent was Erika Croy, the 
facility plant manager. She testified that she has been at the 
facility since September 2002, a
nd has overall responsibility for 
the operation of the facility. She ultimately made the decision 

to lay off Robledo.
27  She was not at the facility during the 
organizing campaign, arriving afte
r the representation election. 
Croy testified that she had no knowledge of which employees 
had supported the Union™s organizing effort. According to 
Croy, when she arrived at the facility, the plant was in an ex-
tremely difficult financial situa
tion. She was directed to reduce 
costs, and a reduction in force was one method decided upon. 
As part of that plan, Croy 
reduced the number of temporary 
employees employed at the facility from 72 to 2. Additionally, 
a number of regular full-time em
ployees were eliminated from 
the facility, including from the sanitation, maintenance, ship-
ping, and administration depar
tments. Some employees from 
                                                          
 24 Rigoberto Arteaga and Juan 
Manuel Arteaga are brothers. 
25 The election was conducted over the 
course of  2 days on Tuesday, 
July 9, and Wednesday, July 10. 
26 The Respondent did not allege that Robledo was as a supervisor 
and, thus, unprotected by the Act. In any event, there is no evidence to 
indicate that he exercised any i
ndicia of supervisory authority. 
27 While the complaint does not allege 
Croy as a supervisor or agent, 
the record evidence clearly establis
hes that she is a supervisor and 
agent of the Respondent within the meaning of Sec. 2(11) and (13) of 
the Act, and I so find. 
 INTERNATIONAL BAKING CO
.  149
these departments were laid off,
 while others were transferred 
to different departments.  
According to Croy, she determined that in the shipping de-
partment there were more s
upervisory personnel than neces-
sary. She indicated that there were three supervisors in the de-
partment, and named Robledo a
nd the two Arteaga brothers. 
Further, Croy mentioned Leopoldo Meza, who she classified as 
a senior lead, but contended that Meza ﬁwas really more of a 
working lead,ﬂ having only recently been promoted. On the 
other hand, she testified that Ro
bledo™s role ﬁwas more along 
the lines of what the other two 
supervisors in that department 
were doing.ﬂ Croy said that sh
e selected Robledo for layoff 
because ﬁhe had the least seniority out of the three that we 
looked at,ﬂ and she named Robl
edo and the Arteaga brothers. 
Croy also seemed to suggest that another reason that Robledo 
was selected for layoff was because he ﬁhad recently had a 
disciplinary action,ﬂ and when sh
e heard about it, she felt ﬁit 
was a terminable offense.ﬂ Further, she testified that in deciding 
to lay off Robledo, she did not talk with anyone about his in-
volvement with the Union.  
On cross-examination, Croy
 acknowledged that both Meza 
and Robledo were hourly paid employees, while the Arteaga 
brothers were salaried employees. Further, she admitted that 
Robledo was the only employee 
in the shipping department 
who actually lost his job through a layoff. Two other shipping 
department employees 
were given transfers into the production 
department. Meza was allowed to
 remain in the shipping de-
partment, but not as a senior lead. Robledo had seniority over 
Meza. Croy justified not giving a transfer to Robledo or allow-
ing him to remain in the departme
nt, in other than a senior lead 
position, on the basis that he had previously received a ﬁverbal 
warning,ﬂ and a ﬁdemotionﬂ might
 ﬁupsetﬂ him, and lead to 
ﬁfurther incidents.ﬂ  
I did not find Erika Croy to be a credible witness. Her testi-
mony was inherently implausible.
 The story she tells about why 
Robledo was selected for layoff, rather than Meza, or appar-

ently anyone else in the depa
rtment, is convoluted. He had 
seniority over Meza, and as a senior lead, he must have had 
more value to the Respondent th
an a rank-and-file employee. 
Never the less, he is the one de
partment employee chosen for 
layoff. Croy testified in a disjoi
nted and confused fashion, de-
spite obviously being an intelligen
t and articulate individual. In 
my opinion, her confusion was a product of trying to contrive a 
plausible explanation for a cour
se of action that made sense 
only if the Respondent™s true aim in laying off Robledo was to 
rid itself of a union supporter. Fu
rther, Croy™s denial that she 
had any knowledge of which employees had supported the 
Union, or that she discussed Robledo™s union activity with 
anyone prior to his termination, defies credulity. While Croy 
arrived on the scene 2 months af
ter the representation election, 
it is inconceivable that an election campaign, which had caused 
the Respondent to hold 80 captive
 audience meetings with its 
employees, would not have been 
discussed at some length with 
the new plant manager. Certai
nly she knew that Robledo had 
been an active union supporter. To suggest other wise is simply 
not credible.  
Irma Elioff testified that she and Croy discussed the need to 
reduce the number of employees 
in the shipping department 
before Croy made the decision to lay off Robledo. Elioff was of 
the view that the department wa
s ﬁtop heavyﬂ with supervisors. 
She described Robledo as a ﬁdisgruntled employee,ﬂ and can-
didly admitted on cross-examination that he had been unhappy 
since the Union lost the election. She felt that to ﬁdemoteﬂ 
Robledo and ﬁgive him a cut in pay would only make him that 
much more disgruntled.ﬂ However, the Respondent was obvi-
ously willing to offer the opportunity to Meza, who had less 
seniority. As Elioff indicated, 
the Respondent did not even give 
Robledo the option of a demotion.  
Elioff attempts to distinguish 
Robledo by indicating that he 
had called his coworkers deroga
tory names for not having 
voted for the Union. However, 
he apparently never received 
any discipline for this alleged misconduct. In August 2002, he 
had received a verbal warning for allegedly ﬁgiving the fingerﬂ 
to a supervisor. (R. Exh. 22.) That was apparently the discipli-
nary action that Croy had made reference to. In any event, Croy 
acknowledged that Robledo had received no further discipli-
nary action from August through the time of his layoff. Further, 
Elioff testified that in discussing the reduction in force in the 
shipping department, she had ne
ver mentioned anything to 
Croy about Robledo™s union ac
tivity. Although I have found 
that Elioff generally testified credibly, in this one instance I do 
not believe her. It is simply
 inconceivable that only three 
months after the el
ection campaign, in 
which the Respondent had so vigorously participated, 
that Elioff would not have at 
least mentioned to the new plant manager the prominent sup-
port that Robledo had given to the Union. 
I believe that Macario Robledo testified credibly. He testified 
in a calm, quiet way, and I was left with the impression that his 
testimony was without exaggerati
on or embellishment. He ad-
mitted giving a coworker the finger and receiving a verbal 
warning for the incident, but denied that he had called any em-
ployees derogatory names. Also, 
he testified in a straightfor-
ward way about his union activ
ity, as noted earlier.  
Applying the standards and factors as set forth by the Board 
in Wright Line
, supra; and 
Tracker Marine
, supra, I conclude 
that the General Counsel has esta
blished a prima facie case that 
Robledo™s union activity was a motivating factor in the Re-
spondent™s decision to terminat
e him. There is no doubt that 
Robledo engaged in significant 
union activity. As is enumer-
ated above, he distributed union flyers in the Respondent™s 
parking lot during lunch and break periods for approximately 
30 days. Further, he was the observer for the Union at the elec-
tion. This union activity was 
ﬁopen and notorious,ﬂ and obvi-
ously the Respondent would have been fully aware of its occur-
rence. I have found Erika Croy to be incredible and, thus, dis-
count her denial that she was aware of Robledo™s union activ-
ity. Of course, Elioff and Dominguez were heavily involved in 
the Respondent™s campaign to defeat the Union and, so, would 
have been very aware of Robledo™s involvement.  
There can be no doubt that Robledo suffered an adverse em-
ployment action. He was termin
ated from his job with the Re-
spondent. He had been employed 
at the facility since 1988. The 
Respondent refers to this job action as a ﬁlayoff,ﬂ but regardless 
of the semantics, the result was 
the same. Robledo lost his job.  
Regarding the question of whether there exists a link or 
nexus between Robledo™s union ac
tivity and his termination by 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  150 
the Respondent, I believe that th
e evidence establishes such a 
connection. While the layoff ca
me approximately 3 months 
after the representation election, certainly memories of the 
campaign were still fresh in the minds of the Respondent™s 
managers. The Respondent had put
 forth a maximum effort to 
defeat the Union in the campaign. This campaign was not sim-
ply some academic exercise on the part of the Respondent. 
Rather, the managers had conducted approximately 80 captive 
audience meetings over a 3-month pe
riod in an effort to remain 
nonunion.  In my view, the degree to which the Respondent conducted 
its election campaign is some evidence demonstrating animus 
toward the Union and its supporte
rs. Animus or hostility toward 
an employee™s union activity may be inferred from all the cir-
cumstances, even without direct evidence. 
Shattuck Denn Min-
ing Corp. v. NLRB,
 362 F.2d 466, (9th Cir. 1966); and 
U.S. Soil 
Conditioning Co.,
 325 NLRB 762 (1978). I believe that such an 
inference is warranted here. Th
e Respondent engaged in a very 
aggressive campaign to defeat th
e Union™s organizing efforts. 
While an employer certainly 
has the legal right to oppose a 
union™s organizing efforts, by th
e extent and method of their 
efforts, this Respondent™s mana
gers made sure the employees 
understood that this was not simply business as usual. 
In any event, there is also ample direct evidence of animus 
directed toward the Union and its supporters. As is noted 
above, I have found that during the campaign, the Respondent 
did violate Section 8(a)(1) of 
the Act by promising employees 
at group meetings new and/or e
nhanced benefits in order to 
induce the employees to abandon their support of the Union. 
Specifically, the benefits entailed the creation of a gainsharing 
bonus, and the grant of at least one additional paid holiday. By 
promising these new and/or enhan
ced benefits, I conclude that 
the Respondent was interfering with, restraining and coercing 
employees in the exercise of their Section 7 rights. Such con-
duct constitutes prima facie evidence of antiunion animus on 
the part of the Respondent.  
The General Counsel, having met his burden of establishing 
that the Respondent™s actions 
in terminating Robledo were 
motivated, at least in part, by anti-union considerations, the 
burden now shits to the Respondent
 to show that it would have 
taken the same action, abse
nt the protected conduct. 
Senior 
Citizens Coordinating Council,
 supra; 
Regal Recycling, Inc.,
 supra. The Respondent must persuade by a preponderance of 
the evidence. 
Peter Vitalie Co
., supra. The Respondent has 
failed to meet 
this burden.  
It is the Respondent™s position 
that Robledo was ﬁlaid offﬂ 
because of an economic reduction in force. The Respondent™s 
new plant manager, Erika Croy so testified. However, for the 
reasons stated earlier, I found Croy to be incredible, and her 
explanation for the layoff to be a 
fabrication. It may very well 
be that the facility was havi
ng significant economic problems 
and that the Respondent needed to reduce its labor costs. The 
elimination of 70 tem
porary employees would indicate that was 
the case. However, while the Re
spondent contends that some 
permanent employees were also
 eliminated through layoff, 
there was no testimony establis
hing how many such employees 
were allegedly part of the reduc
tion in force. In its posthearing 
brief, counsel for the Respondent 
cites to what appears to be a 
computer generated document entitled ﬁTerminated Employees 
from August 2001 thru July 2003.ﬂ (Jt. Exh. 3.) This document 
apparently lists those employees
 of the Respondent who were 
separated from their employme
nt for any reason during the 
specified time period. It lists a 
number of employees as having 
been separated because of ﬁlayoff.ﬂ However, there is no spe-
cific information as to why these particular employees were 
selected, nor do most of the date
s of the other layoffs correlate 
with the date of Robledo™s layoff. I do not believe that this 
document supports the Respondent™s position. Nevertheless, it 
does establish one very significant point, that being that for the 
period covered, the only shippi
ng and receiving department employee listed as a layoff is Robledo.  
Croy™s contention that an additional reason for Robledo™s se-
lection for layoff was because he had previously been disci-
plined, appears to be an effort to ﬁgrasp at straws.ﬂ His disci-
pline for having given his supervisor the finger in August was a 
verbal warning. It is simply incredible that 2 months later, Croy 
would have been concerned enough about a disciplinary inci-
dent, which merited only a ﬁverbal warning,ﬂ to consider it as 
support for her alleged economic d
ecision to select Robledo for 
layoff. More accurate was likel
y Elioff™s testimony that she 
viewed Robledo as a ﬁdisgrunt
led employee,ﬂ who had been 
unhappy since the Union lost the election.  
I am convinced that Robledo wa
s selected for layoff because 
he was viewed as a union suppor
ter. The Respondent™s conten-
tion that he was selected as 
the only shipping department em-
ployee for layoff, essentially because as a senior lead he was 
the most expendable, makes no 
sense. Robledo had more sen-
iority than senior lead Meza. However, Meza was allowed to 
remain in the department, although not as senior lead. The only 
logical reason why Robledo was 
not offered that opportunity, 
or the option of transferring to another department, was because 
of his union activity.  
I find the Respondent™s stated 
explanation for terminating 
Robledo to constitute a transparent pretext. Accordingly, the 

Respondent has failed to rebut 
the General Counsel™s prima 
facie case by any standard of evidence. It is, therefore, appro-
priate to infer that the Responde
nt™s true motive was unlawful, 
that being because of R
obledo™s union activity.  
Williams Contracting, Inc.,
 309 NLRB 433 (1992); 
Lime-
stone Apparel Corp.
, 255 NLRB 722 (1981), enfd. 705 F.2d 
799 (6th Cir. 1982); and 
Shattuck Denn Mining Corp. v. NLRB,
 326 F.2d at 470.  
Accordingly, I find and conclude that the Respondent has 
violated Section 8(a)(1) and (3) of the Act by terminating 
Macario Robledo in October 2002, as alleged in paragraphs 
6(c) and 9 of the complaint.  
5. Summary 
As is reflected above, I reco
mmend dismissal of the follow-
ing paragraphs of the complaint: 
paragraphs 6(a), (b), and (e), 
7(a), (b), (c), (d), and (e), but on
ly as to listed items (2), (4), and 
(5), 7(f) and (g).  
Further, I find that the Res
pondent has violated Section 
8(a)(1) of the Act as alleged in paragraph 7(e)(1) and (3), and 
paragraph 10 of the complaint. Also, I find that the Respondent 
 INTERNATIONAL BAKING CO
.  151
has violated Section 8(a)(1) and 
(3) of the Act as alleged in 
paragraphs 6(c) and 9 of the complaint.  
IV. THE OBJECTIONS TO THE ELECTION 
 The Petitioner filed objections to the election, many of which 
are coextensive with the allegati
ons of the complaint. In the 
Regional Director™s report on obj
ections and order consolidat-
ing cases (GC Exh. 1(ff)), she orde
red that those 
objections that 
are coextensive be consolidated 
with the complaint allegations 
and heard by me who should, 
thereafter, make a recommenda-
tion to the Board as to the disposition of those objections. 
Those objections, which are coextens
ive, are Objections 1, 2, 7, 
8, 12, 13, 14, 15, 19, and that portion of Objection 6 as con-
cerns the suspension of Guadalupe Ortiz.
28  Additionally, the Petitioner™s Ob
jection 20 is not coextensive 
with any of the allegations of the complaint. In this objection, 
the Petitioner asserts that the Em
ployer failed to properly post 
the notices of election 
for 3 full working days in advance of the 
election on July 9 and 10, 2002. In the Regional Director™s 
report, she ordered that Objection 20 be heard at the same time 
as the other objections, and th
at I make a recommendation to 
the Board as to its disposition.
 The Employer has denied com-
mitting any objectionable conduct. 
After a careful review of those objections that the Regional 
Director found to be coextensive with certain complaint allega-
tions, it is apparent to me that Ob
jections 1, 2, 6, as it concerns 
the suspension of Guadalupe Ortiz,
 Objections 7, 8, 13, 15, and 
19 are without merit. These object
ions are coextensive specifi-
cally with the complaint allegations that I have found to be 
without merit, for the reasons stat
ed earlier in this decision, and 
for which I have recommended di
smissal. Accordingly, I rec-
ommend that Objections 1, 2, 6,
 as it concerns the suspension 
of Guadalupe Ortiz, Objections 7, 8, 13, 15, and 19 be over-
ruled.  However, regarding Objections
 12 and 14, I find that they 
have merit. Objecti
on 12 essentially mirrors the unfair labor 
practice allegation found in compla
int paragraph 7(e)(1), that 
being that the Respondent promised new and /or enhanced 
benefits to employees in the 
form of a gainsharing bonus in 
order to induce them to abando
n their support for the Union. Objection 14 essentially mirrors the unfair labor practice alle-
gation found in complaint paragraph 7(e)(3), that being that the 
Respondent promised new and/or 
enhanced benefits to employ-
ees in the form of additional paid holidays in order to induce 
them to abandon their support for the Union. As I have indi-
cated above, I conclude that 
the Respondent violated Section 
8(a)(1) of the Act by its conduct as alleged in these two com-
plaint paragraphs.  
As I find, the Respondent has committed the above unfair la-
bor practices during the critical 
period between the filing of the 
                                                          
 28 In her report on objections and or
der consolidating cases, the Re-
gional Director approve
d the Petitioner™s request to withdraw Objec-
tions 3, 4, 5, 9, 10, 11, 16, 17, 18, 21, and an unnumbered objection, 
and that portion of Objection 6 as 
does not concern the suspension of 
Guadalupe Ortiz.  petition and the election.
29  It is well settled that conduct during 
the critical period that creates an atmosphere rendering improb-
able a free choice warrants invalidating an election.  See 
Gen-eral Shoe Corp
., 77 NLRB 124 (1948). Such conduct is suffi-
cient if it creates an atmosphere calculated to prevent a free and 
untrammeled choice by the employees. As the Board stated, in 
election proceedings, it is the Board™s function to provide a 
laboratory in which an exper
iment may be conducted, under 
conditions as nearly as ideal as
 possible, to determine the unin-
hibited desires of the employees. 
General Shoe Corp.,
 supra.  The Respondent has committed significant unfair labor prac-
tices, by promising em
ployees new and/or enhanced benefits in 
order to induce them to abando
n their support for the Union, during the critical period, which unfair labor practices also 
constituted objectionable conduct. The Board has traditionally 
held that conduct violative of Se
ction 8(a)(1) of the Act is also 
conduct, which interferes with the exercise of a free and un-
trammeled choice in an election.  
Dal-Tex Optical, 137 NLRB 
1782, 1786 (1962); and 
IRIS U.S.A., Inc.,
 336 NLRB 1013 
(2001). None of the unfair labor practices committed by the 
Respondent during the critical 
period would constitute a de 
minimis exception to that general proposition as recognized by 
the Board.  
Bon Appetit Management Co., 
334 NLRB 1042 
(2001); and Caron International, 246 NLRB 1120 (1979). The 
8(a)(1) violations fall within
 the de minimis exception only 
when these violations ﬁare such that it is virtually impossible to 
conclude that they could not have affected the results of the 
election.  
Super Thrift Markets
, 233 NLRB 409, 409 (1977), 
cited in 
Sea Breeze Health Care Center,
 331 NLRB 1131 
(2000).  In the matter at hand, the Employer™s supervisors and agents, 
including Irma Elioff and Daniel Mani,
30 who was at the time a 
consultant and agent, made presentations to groups of employees 
where they were informed about the addition of a gainsharing 
bonus and at least one additional paid holiday. These were sig-
nificant benefits, the news of which would have been widely 

disseminated and designed to influence the voters to reject the 
Union. I am of the opinion that such promised future benefits 
would likely have influenced the outcome of the election. Despite 
the significant majority of empl
oyees who voted against the Peti-
tioner, I do not believe ﬁthat it is 
virtually impossible to conclude 
that the election outcome has been affectedﬂ by the Employer™s 
objectionable conduct. 
Super Thrift Markets, 
supra..  
I conclude that the unfair labor practices committed by the 
Respondent during the critical period constituted objectionable 
conduct that interfered with the 
free choice of employees in the 
election.  Such conduct constitutes grounds for setting aside the 
election. These were significant unfair labor practices, which 
would clearly have had a tendency
 to seriously inhibit the em-
ployees™ willingness to engage
 in union activity, and would 
likely have created an atmos
phere unconducive to a free and 
                                                          
 29 Complaint par. 7(e), as amended at the hearing, alleges that the 
specified conduct occurred between May and June 2002, and I so find, 
as it involves the gainsharing bonus and additional holidays. 
30 Daniel Mani was known to at least some of the employees as the 
person who formally was the Employe
r™s chief executive 
at the facility. 
This would likely have given addition significance to any of his state-

ments. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  152 
untrammeled choice by the employees. The Employer™s con-
duct destroyed the laboratory conditions required by the Board. 
Therefore, I recommend that the election be set aside and a new  
Further, there is another reason why the election must be set 
aside. In objection number 20, it
 is alleged that the Employer 
failed to post the notice of election 72 hours ﬁprior to the open-
ing of the voting polls.ﬂ Section 103.20 of the Board™s Rules 
and Regulations provides in pertinent part:  
 Posting of election notices
.Š(a) Employers shall post 
copies of the Board™s official Notice of Election in con-
spicuous places at least 3 full working days prior to 12:01 
a.m. of the day of the election. . . . In all cases, the notices 

shall remain posted until the end of the election.  
(b) The term ﬁworking dayﬂ shall mean an entire 24-
hour period excluding Saturdays, Sundays, and holidays.  
. . . .  
(d) Failure to post the election notices as required 
herein shall be grounds for setting aside the election when-
ever proper and timely objec
tions are filed under the pro-
visions of section 102.69(a).  
 As counsel for the Petitioner stated in his posthearing brief, 
the above rule has been ﬁstrictly enforcedﬂ by the Board.  The 
Board has set aside an election result and ordered a new elec-

tion even in cases where the em
ployer acted in good faith and 
complied ﬁsubstantially,ﬂ but not 
ﬁfully,ﬂ with Section 103.20. 
Smith™s Food & Drug,
 295 NLRB 983, 983Œ984 (1989). Also, 
in Terrace Gardens Plaza,
 313 NLRB 571, 572 (1993), the 
Board made it clear that ﬁthe 
Rule™s provisions do not allow for 
any analysis as to the actual impact of noncompliance on a 
particular election.ﬂ  
In the matter at hand, the el
ection took place on Tuesday and 
Wednesday, July 9 and 10, 2002.
  Under Section 103.20, the 
election notices had to be poste
d no later than 12:01 a.m. on 
Wednesday, July 3, the third full working day before the day of 
the election, ﬁexcluding Saturdays, Sundays, and holidaysﬂ 
such as the 4th of July. Furthe
r, under the Rule, the notices had 
to remain posted from that time and date until the end of the 
election. It is the Petitioner™s position that the notices were not 
posted as of 12:01 a.m. on July 3,
 and, therefore, the election 
must be set aside and a new electi
on must be ordered. I agree.  
A number of employee witnesses testified on behalf to the 
Petitioner that they did not see the posted notices at the facility 
until some time substantially after July 3. These witnesses in-
cluded Griselda Hernandez, Bella Amar Aguirre, and Macario 
Robledo. However, it is not ne
cessary for the undersigned to 
decide on the accuracy of their testimony. The Respondent™s 
human resources manager, Irma E
lioff, testified that she or-
dered the election no
tices posted. Giving the Respondent the 
ﬁbenefit of the doubt,ﬂ and fully 
crediting Elioff™s testimony, I 
must conclude that the notices 
were not posted by the requisite 
time on July 3.  
According to the testimony of Elioff, she received a call 
from Jimmy Phillips, who works for the Employer at the corpo-
rate headquarters in St. Louis. While she did not specifically 
say that she received the call on July 3, that was clearly the 
date, as she testified that, ﬁ[t]he 4th of July was going to be the 
following day and we were go
ing to be getting paychecks 
early.ﬂ Phillips told her that it was very important that the 
Board notices get posted, ﬁthat th
ey were required to be posted 
three days prior to the election.ﬂ After she hung up the phone, 
Elioff thought to herself, ﬁDoes that include Saturday and Sun-
day? Is it workdays or does it include the weekend?  So, I did 
not want to risk it.ﬂ  
Elioff testified that she then asked her assistant, Arlet 
Moranda, ﬁto please post them, as
 soon as possible.ﬂ She went 
on to describe the bulletin boards 
where the notices were to be 
posted, and how Plexiglas covers
 held on by 15 screws had to 
be removed before the notices 
could be placed on the bulletin 
boards. According to Elioff, b
ecause of the mechanics involved 
in removing the covers, she wa
nted her assistant ﬁto post it 
immediately.ﬂ In response to co
unsel for the Employer™s ques-
tion, ﬁSo, the poster was up, before the 4th of July holiday?ﬂ 
Elioff responded,ﬂ Absolutely.ﬂ She went on to say that the 
notices were posted on the empl
oyee lunchroom bulletin board 
and on the bulletin board by the reception entrance. Both bulle-
tin boards had Plexiglas covers.  
Accepting Elioff™s testimony 
as accurate, she had conversa-
tions with Jimmy Phillips and Arlet Moranda and the Plexiglas 
covers had to be removed from 
both bulletin boards, all before 
the notices were actually poste
d. Certainly the two conversa-
tions and the removal of the Pl
exiglas covers all took some 
time. Elioff does not say specif
ically what time the conversa-
tion with Jimmy Phillips occurred. It is certainly reasonable to 
assume that the conversation took place no earlier than when 
Elioff arrived at work on the morning of July 3, presumably at 
around 7 or 8 a.m. However, even 
if I were to conclude that 
Elioff was at the facility at midnight,
31 it would clearly be im-
possible for Elioff to have had 
two conversations and for the 
Plexiglas covers to have been removed from the bulletin boards 
and the notices posted, all before 12:01 a.m. on July 3.  
Elioff™s testimony establishes th
at the Employer did not post 
the election notices 3 
full working days prior to the day of the 
election. In order to comply with Section 103.20 of the Boards 

Rules, notices must have been posted by no later than 12:01 
a.m. on July 3. That did not ha
ppen. Most likely, the notices 
were not posted until sometime after 7 or 8 a.m. on the morning 
of July 3. Even in a ﬁbest case scenarioﬂ for the Employer, 
although highly unlikely, the no
tices were posted sometime 
after 12:01 a.m. Such a scenario would have to allow time for 
two telephone conversations and 
the removal of the Plexiglas 
covers, meaning the notices woul
d have not been posted until 
substantially after the required time. 
Under existing Board law, strict enforcement of the posting 
requirement of Section 103.20 is required. See 
Smith™s Food & 
Drug, supra; and 
Terrance Gardens Plaza, supra. Thus, any 
late posting of the election notices by the Employer, even by 
minutes, necessitates that the election results be set aside and 
that a new election be ordered. That is all the more true where 
in all likelihood, the notices we
re not posted by the Employer 
                                                          
 31 It is, of course, highly unlikely th
at Elioff would have been at the 
facility at midnight on July 3. It is
 equally unlikely that either Jimmy 
Phillips or Arlet Moranda would have b
een at their respective offices at 
that hour. For all three individuals to have been at work at midnight is 

so unlikely as to be fanciful. 
 INTERNATIONAL BAKING CO
.  153
until at least the start of Elioff™s workday on the morning of 
July 3, some 8 or more hours after the requisite hour for post-
ing. Accordingly, for this a
dditional reason, I recommend that 
the election be set aside and a new election conducted.  
Concomitantly, it appears that 
the Employer™s posting of the 
notices was deficient for anot
her reason. In his posthearing 
brief, counsel for the Petitioner c
ontends that the Employer also 
did not adhere to the require
ments of Section 103.20 of the 
Rules, because the Employer di
d not post the notices for 3 full 
working days prior to the day of the election in both English 
and Spanish. This issue was full litigated at the hearing with 
extensive witness testimony being offered as to specifically 
what employees saw when they observed the posted notices. 
Further, I find that objection number 20 is worded broadly 
enough to encompass the question of whether the requirement 
of notice posting for 3 full worki
ng days was violated because 
the posted notices were alle
gedly in English only.  
As I have indicated, numerous 
employee witnesses called by 
the Petitioner testified about what they saw and when they saw 
it regarding the posting of the notices. However, I do not be-
lieve it necessary to determine the correctness of any of their 
testimony. Instead, I will again give the Employer the ﬁbenefit 
of the doubt,ﬂ and credit the testimony of its witness, Maria del 
Carmen Estrada. Earl
ier in this decision, I found Estrada™s tes-
timony to be confusing and la
rgely incomprehensible. Never 
the less, I found her to be credible in the sense that she was 
attempting to testify truthfully
, and that any confusion was 
likely the product of limited edu
cation and loss of continuity in 
the translation from Spanish to Englis
h. I still find this to be so.  
Estrada testified that she took 
several pictures of her fellow 
workers before July 4.
32  These pictures also show the notice 
posted at one location, the empl
oyee lunchroom bulletin board. 
(R. Exhs. 6 & 7.) It is apparent
 after viewing one of those pho-
tographs that the notice posted on that bulletin board, which 
notice is fully displayed, was primarily an English language 
version of the notice. There is
 no Spanish language version of 
the notice anywhere in the pictur
e. (R. Exh. 7.) None of the 
Employer™s witnesses, including E
lioff, dispute this. It is clear 
from the record that the Regional Director provided election 
notices to the Employer for pos
ting in both English and Span-
ish. (Jt. Exhs. 2a & b.) It is equally clear that many, if not most, 
of the employees who were eligible to vote were native or pri-
mary speakers of Spanish. In fact, with only a few exceptions, 
almost all of the employee witnesses at the hearing required the 
aid of an English to Spanish interpreter. Therefore, the need for 
both Spanish and English notices was obvious. The only issue 
remaining is whether the absence of a Spanish language notice 
on at least July 3 at the lunchroom location is a sufficient basis 
to set aside the results of the election. I believe that it is.  
Under existing Board law, the Employer™s failure to also 
post the notice in Spanish is 
another independent reason why 
the election result must be set as
ide and a new election ordered. 
In Flo-Tronic Metal Mfg.,
 251 NLRB 1546 (1980), where only 
                                                          
 32 I conclude that these pictures were taken sometime on July 3, fol-
lowing the posting of the notices. Th
is would comport with the testi-
mony of Elioff, who indicated that the notices were posted sometime on 

that date. a portion of the notice was in both English and Spanish, the 
Board held that the election should be set aside.  According to 
the Board, the notice contains, 
among other matters, ﬁimportant 
information with respect to the 
rights of employees, the purpose 
of which is to alert them as to their rights under the Act and to 
warn unions and management al
ike against conduct impeding a 
free and fair election.ﬂ Further, the Board found that the ﬁfail-
ure to include in the notice a full statement of rights of employ-
ees in both English and Spanish . . . constitutes interference 
with the election.ﬂ  
Also, in 
Rattan Art Gallery,
 260 NLRB 255 (1982), the 
Board held that the Regional Director™s failure to have the no-
tice fully and accurately translated into the Filipino language, 
which language was the primary language of certain employees 
who could neither read nor speak English, ﬁdestroyed the labo-
ratory conditions for holding a fair election.ﬂ The Board con-
cluded that the employees were 
ﬁdeprived of an opportunity to 
discuss election issues with fe
llow employees,ﬂ and ordered a 
new election.  In the matter at hand, the Respondent failed to follow the re-
quirements of Section 103.20 of th
e Rules by failing on at least 
part of 1 day, July 3, to post 
the election notice in the employee 
lunchroom in both English and Spanish. This deprived the 
Spanish-speaking employees, of which there were a significant 
number, of an opportunity to obtain an explanation of their 
rights under the Act, an explanat
ion of the purpose and conduct 
of the election, and to discuss 
election issues with fellow em-
ployees. As such, ﬁthe laboratory conditions for holding a fair 
electionﬂ were destroyed. 
Rattan Art Gallery,
 above. Accord-
ingly, for this additional reason, I recommend that the election 
be set aside and a new election be conducted.  
In summary, I have concluded that the Petitioner™s Objec-
tions 12 and 14, which are coextensive with certain unfair labor 
practices committed by the Employer, have merit. Further, I 
have found that the Petitioner™s objection number 20 has merit, 
both as to the Employer™s failure
 to post the election notices for 
3 full working days prior to the 
day of the election, and to post 
said notices in Spanish as well as English. Further, I have found 
that the Employer™s objectionable conduct destroyed the labora-
tory conditions for an election required by the Board. There-
fore, I have recommended that the election be set aside and a 
new election conducted.  
CONCLUSIONS OF 
LAW 
 1. The Respondent, Sara
 Lee
 Bakery
 Group, d/b/a Interna-
tional Baking Company and Earthgrains, is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), 
and (7) of the Act.  
2. The Union, Bakery, Confectionery, Tobacco Workers and 
Grain Millers International Union, Local 37, AFLŒCIO, CLC, 
is a labor organization within th
e meaning of Section 2(5) of 
the Act. 
3. By the following acts and conduct the Respondent has vio-
lated Section 8(a)(1) of the Act: 
(a) Promising new and/or enhanc
ed benefits to employees in 
the form of a gainsharing bonus and additional paid holidays, in 
order to induce them to abandon their support for the Union.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  154 
4. By the following acts and conduct the Respondent has vio-
lated Section 8(a)(1) and (3) of the Act:  
(a) Discharging its employee Macario Robledo.  
5. The above unfair labor practices affect commerce within 
the meaning of Section 2(6)
 and (7) of the Act.  
6. The Respondent has not committed the other violations of 
law that are alleged in paragraphs 6(a), (b), and (e); 7(a), (b), 
(c), (d), and (e); but only as to li
sted items (2), (4), and (5), and 
paragraphs 7(f) and (g) of the complaint.  
7. By the conduct set forth in Conclusions of Law 3(a), 
above, and by its failure to post 
the notice of election in Span-
ish and English for 3 full worki
ng days prior to the day of the 
election, the Respondent has improperly interfered with the 
representation election conducted by the Board in Case 21ŒRC 
Œ20465. Accordingly, I recommend that the election be set 
aside and a new election be conduc
ted at a date and time to be 
determined by the Regional Director for Region 21.  
THE REMEDY  Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and take certai
n affirmative action designed to effectuate 
the policies of the Act.  
The Respondent having discrimin
atorily discharged its em-
ployee Macario Robledo, my recommended order requires the 
Respondent to offer him immediate
 reinstatement to his former 
position, displacing if necessary an
y replacement, or if his posi-
tion no longer exists, to a substa
ntially equivalent position, 
without loss of seniority and other privileges. My recom-
mended order further requires th
e Respondent to make Robledo 
whole for any loss of earnings and other benefits, computed on 
a quarterly basis from the date of
 his discharge to the date the 
Respondent makes a proper offer of
 reinstatement to him, less 
any net interim earnings as prescribed in 
F. W. Woolworth Co.,
 90 NLRB 289 (1950), plus interest as computed in 
New Hori-zons for the Retarded,
 283 NLRB 1173 (1987).  
The recommended order further requires the Respondent to 
expunge from its records any refe
rence to the discharge of 
Robledo, and to provide him with written notice of such ex-
punction, and inform him that the unlawful conduct will not be 
used as a basis for further pe
rsonnel actions against him. 
Ster-ling Sugars, Inc.
, 261 NLRB 472 (1982). Further, the Respon-
dent must not make reference 
to the expunged material in re-
sponse to any inquiry from any employer, employment agency, 
unemployment insurance office, or reference seeker, or use the 
expunged material against Roble
do in any other way. Finally, 
the Respondent shall be required
 to post a notice that assures 
the employees that it will respect their rights under the Act.  
Additionally, as indicated above, I have found that the Re-
spondent engaged in objectionabl
e conduct affecting the results 
of the election in Case 21ŒRCŒ20465. I recommend, therefore, 
that the election in this case held on July 9 and 10, 2002, be set 
aside, that a new election be held at a date and time to be de-
termined in the discretion of th
e Regional Director for Region 
21, and that the Regional Director include in the notice of the 
election the following:  
 NOTICE TO ALL VOTERS  
The election held on July 9 and 10, 2002, was set aside be-
cause the National Labor Relations Board found that certain 
conduct of the Employer interfered with the employees™free 
exercise of a free and reasoned choice. Therefore, a new elec-
tion will be held in accordance with the terms of this Notice of 
Election. All eligible voters should understand that the Na-
tional Labor Relations Act gives them the right to cast ballots 
as they see fit and protects them in the exercise of this right 
free from interference by any of the parties.
33   On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
34 ORDER  The Respondent, Sara
 Lee
 Bakery
 Group, d/b/a International 
Baking Company and Earthgrains, Vernon, California, its offi-
cers, agents, successors, and assigns, shall  
1. Cease and desist from  
(a) Promising new and/or enhanc
ed benefits to employees in 
the form of a gainsharing bonus and additional paid holidays, in 
order to induce them to abandon their support for the Union.  
(b) In any like or related manne
r interfering with, restraining, 
or coercing its employees in the exercise of the rights guaran-
teed to them by Section 7 of the Act.  
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date
 of this Order, offer Macario 
Robledo full reinstatement to his former job or, if that job no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-
ously enjoyed. 
(b) Make Macario Robledo while for any loss of earnings 
and other benefits suffered as a 
result of the discrimination 
against him, in the manner set fo
rth in the remedy section of 
this decision.  (c) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharge of Macario 
Robledo, and within 3 days thereafter notify him in writing that 
this has been done and that the discharge will not be used 
against him in any way.  
(d) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at its fa-
cility in Vernon, California, copies of the attached notice (in 
                                                          
 33 Lufkin Rule Co., 147 NLRB 341 (1964).  
34 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 

adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 INTERNATIONAL BAKING CO
.  155
both English and Spanish) marked ﬁAppendix.ﬂ
35  Copies of the 
notice (in both English and Spanish), on forms provided by the 
Regional Director for Region 21, 
after being signed by the Re-
spondent's authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, copies
 of the notice (in both English 
and Spanish) to all current employees and former employees 
employed by the Respondent at any time since April 1, 2002. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.  
IT IS FURTHER ORDERED
 that the complaint be dismissed inso-
far as it alleges violations of 
the Act not specifically found.  
IT IS FURTHER ORDERED
 that the Regional Director for Region 
21 shall set aside the representation election in Case 21ŒRCŒ
20465, and that a new election be held at a date and time to be 
determined in the discretion of the Regional Director.  
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 

Federal labor law and has ordered us to post and obey this notice. 
                                                           
 35 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to barg
ain with us on your be-
half Act together with other employees for your benefit and 
protection Choose not to engage in an
y of these protected activi-
ties.  WE WILL NOT
 do anything that interferes with these rights. 
Specifically:  
WE WILL NOT
 layoff, discharge, or 
otherwise discriminate against any of you for supporti
ng the Bakery, Confectionery, 
Tobacco Workers and Grain Miller
s International Union, Local 
37, AFLŒCIO, CLC (the Union), or any other union.  
WE WILL NOT
 promise you new and/or improved benefits or 
working conditions in order to discourage you from supporting 
the Union, or any other union.  
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 
you by Federal labor law.  
WE WILL NOT
, within 14 days from the date of the Board™s 
Order, offer Macario Robledo full reinstatement to his former 
job or, if that job no longer exists
, to a substantially equivalent 
position, without prejudice to his seniority or any other rights or 
privileges previously enjoyed.  
WE WILL NOT
 make Macario Robledo whole for any loss of 
earnings and other benefits resu
lting from his disc
harge, less 
any net interim earnings, plus interest.  
WE WILL
, within 14 days from the date of the Board™s Order, 
remove from our files any refere
nce to the unlawful discharge 
of Macario Robledo, and 
WE WILL
, within 3 days thereafter, 
notify him in writing that this has been done and that the dis-
charge will not be used 
against him in any way.  
 SARA LEE BAKERY
 GROUP, D/B/A INTERNATIONAL 
 BAKING COMPANY AND 
EARTHGRAINS 
 